Exhibit 10.1
     
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 29, 2008
among
BRONCO DRILLING COMPANY, INC.
as Borrower,
CERTAIN SUBSIDIARIES THEREOF,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
FORTIS BANK SA/NV, NEW YORK BRANCH,
as Administrative Agent, Joint Lead Arranger, and Sole Bookrunner,
THE ROYAL BANK OF SCOTLAND plc,
as Joint Lead Arranger,
THE ROYAL BANK OF SCOTLAND plc,
and
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as Co-Syndication Agents,
and
THE CIT GROUP/BUSINESS CREDIT, INC.
and
CATERPILLAR FINANCIAL SERVICES CORPORATION,
as Co-Documentation Agents
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
Section 1.01 Certain Defined Terms
    1    
Section 1.02 Computation of Time Periods
    25    
Section 1.03 Accounting Terms
    25    
Section 1.04 Types of Revolving Advances
    26    
Section 1.05 Miscellaneous
    26    
ARTICLE II THE REVOLVING ADVANCES
    26    
Section 2.01 The Revolving Advances
    26    
Section 2.02 Method of Borrowing
    26    
Section 2.03 Fees
    30    
Section 2.04 Reduction of the Revolving Commitments
    31    
Section 2.05 Repayment
    32    
Section 2.06 Interest
    32    
Section 2.07 Prepayments
    33    
Section 2.08 Funding Losses
    36    
Section 2.09 Increased Costs
    37    
Section 2.10 Payments and Computations
    38    
Section 2.11 Taxes
    39    
Section 2.12 Sharing of Payments, Etc
    41    
Section 2.13 Applicable Lending Offices
    41    
Section 2.14 Letters of Credit
    42    
ARTICLE III CONDITIONS OF LENDING
    47    
Section 3.1 Initial Conditions Precedent
    47    
Section 3.02 Conditions Precedent to Each Advance
    51    
Section 3.03 Determinations Under Section 3.01 and 3.02
    52    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    52    
Section 4.01 Existence
    52    
Section 4.02 Power and Authority
    52    
Section 4.03 Authorization and Approvals
    52    
Section 4.04 Enforceable Obligations
    53  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.05 Financial Statements; No Material Adverse Effect
    53    
Section 4.06 True and Complete Disclosure
    53    
Section 4.07 Litigation
    54    
Section 4.08 Compliance with Laws
    54    
Section 4.09 No Default
    54    
Section 4.10 Subsidiaries; Corporate Structure
    54    
Section 4.11 Condition of Property
    55    
Section 4.12 Environmental Condition
    55    
Section 4.13 Insurance
    56    
Section 4.14 Taxes
    56    
Section 4.15 ERISA Compliance
    56    
Section 4.16 Security Interests
    57    
Section 4.17 Bank Accounts
    57    
Section 4.18 Labor Relations
    57    
Section 4.19 Intellectual Property
    58    
Section 4.20 Solvency
    58    
Section 4.21 Senior Indebtedness
    59    
Section 4.22 Margin Regulations
    59    
Section 4.23 Investment Company Act
    59    
Section 4.24 Names and Locations
    59    
ARTICLE V AFFIRMATIVE COVENANTS
    59    
Section 5.01 Preservation of Existence, Etc
    59    
Section 5.02 Compliance with Laws, Etc
    59    
Section 5.03 Maintenance of Property
    60    
Section 5.04 Maintenance of Insurance
    60    
Section 5.05 Payment of Taxes, Etc
    60    
Section 5.06 Reporting Requirements
    61    
Section 5.07 Other Notices
    62    
Section 5.08 Books and Records; Inspection
    64    
Section 5.09 Agreement to Pledge
    65  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.10 Use of Proceeds
    65    
Section 5.11 Nature of Business
    65    
Section 5.12 Additional Guarantors
    65    
Section 5.13 Additional Collateral Requirements
    66    
Section 5.14 Appraisal Reports
    67    
Section 5.15 Further Assurances in General
    67    
ARTICLE VI NEGATIVE COVENANTS
    68    
Section 6.01 Liens, Etc
    68    
Section 6.02 Debts, Guaranties and Other Obligations
    68    
Section 6.03 Merger or Consolidation
    70    
Section 6.04 Asset Sales
    70    
Section 6.05 Investments
    71    
Section 6.06 Restricted Payments
    73    
Section 6.07 Change in Nature of Business
    74    
Section 6.08 Transactions With Affiliates
    74    
Section 6.09 Agreements Restricting Liens and Distributions
    74    
Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods
    75    
Section 6.11 Limitation on Speculative Hedging
    75    
Section 6.12 Operating Leases
    75    
Section 6.13 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities
    75    
Section 6.14 Subordinated Debt
    75    
Section 6.15 [Reserved]
    75    
Section 6.16 Minimum Fixed Charge Coverage Ratio
    75    
Section 6.17 Maximum Total Leverage Ratio
    76    
ARTICLE VII EVENTS OF DEFAULT
    76    
Section 7.01 Events of Default
    76    
Section 7.02 Optional Acceleration of Maturity
    78    
Section 7.03 Automatic Acceleration of Maturity
    78    
Section 7.04 Non-exclusivity of Remedies
    79  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 7.05 Right of Set-off
    79    
Section 7.06 Application of Proceeds
    79    
Section 7.07 Administrative Agent’s Account
    80    
ARTICLE VIII GUARANTY
    81    
Section 8.01 Liabilities Guaranteed
    81    
Section 8.02 Nature of Guaranty
    81    
Section 8.03 Agent’s Rights
    81    
Section 8.04 Guarantor’s Waivers
    81    
Section 8.05 Maturity of Obligations, Payment
    82    
Section 8.06 Agent’s Expenses
    83    
Section 8.07 Liability
    83    
Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations
    83    
Section 8.09 Subordination of All Guarantor Claims
    85    
Section 8.10 Claims in Bankruptcy
    86    
Section 8.11 Payments Held in Trust
    86    
Section 8.12 Benefit of Guaranty
    86    
Section 8.13 Reinstatement
    86    
Section 8.14 Liens Subordinate
    87    
Section 8.15 Guarantor’s Enforcement Rights
    87    
Section 8.16 Limitation
    87    
Section 8.17 Contribution Rights
    87    
Section 8.18 Release of Guarantors
    88    
ARTICLE IX THE ADMINISTRATIVE AGENT
    88    
Section 9.01 Appointment and Authority
    88    
Section 9.02 Rights as a Lender
    89    
Section 9.03 Exculpatory Provisions
    89    
Section 9.04 Reliance by the Administrative Agent
    90    
Section 9.05 Delegation of Duties
    90    
Section 9.06 Resignation of Administrative Agent
    90  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders
    91    
Section 9.08 Indemnification
    91    
Section 9.09 Collateral and Guaranty Matters
    92    
Section 9.10 No Other Duties, etc.
    93    
ARTICLE X   MISCELLANEOUS
    93    
Section 10.01 Amendments, Etc
    93    
Section 10.02 Notices, Etc
    94    
Section 10.03 No Waiver; Cumulative Remedies
    96    
Section 10.04 Costs and Expenses
    96    
Section 10.05 Indemnification
    96    
Section 10.06 Successors and Assigns
    98    
Section 10.07 Confidentiality
    101    
Section 10.08 Execution in Counterparts
    101    
Section 10.09 Survival of Representations, etc
    101    
Section 10.10 Severability
    102    
Section 10.11 Interest Rate Limitation
    102    
Section 10.12 Governing Law
    102    
Section 10.13 Submission to Jurisdiction
    102    
Section 10.14 Waiver of Jury
    103    
Section 10.15 Entire Agreement
    103  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
EXHIBITS:
       
 
       
Exhibit A
  -   Form of Assignment and Acceptance Agreement
Exhibit B
  -   Form of Compliance Certificate
Exhibit C
  -   Form of Letter of Credit Request
Exhibit D
  -   Form of Note
Exhibit E
  -   Form of Notice of Borrowing
Exhibit F
  -   Form of Notice of Conversion or Continuation
Exhibit G
  -   Form of Pledge Agreement
Exhibit H
  -   Form of Security Agreement
Exhibit I
  -   Form of Borrowing Base Report
 
       
SCHEDULES:
       
 
       
Schedule 1.01(a)
  -   Guarantors
Schedule 1.01(b)
  -   Initial Pledged Rigs
Schedule 2.01
  -   Commitments and Pro Rata Shares of the Lenders
Schedule 4.10
  -   Subsidiaries
Schedule 4.13
  -   Insurance
Schedule 4.17
  -   Bank Accounts
Schedule 4.24
  -   Locations
Schedule 6.01
  -   Existing Liens
Schedule 6.02
  -   Existing Debt
Schedule 6.05
  -   Investments
Schedule 6.08
  -   Affiliate Transactions
Schedule 10.02
  -   Addresses for Notice

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement dated as of September 29, 2008
is among Bronco Drilling Company, Inc., a Delaware corporation (the “Borrower”),
the Guarantors, the Lenders, and Fortis Bank SA/NV, New York Branch, as
Administrative Agent for the Lenders.
RECITALS
     A. The Borrower, the Guarantors, the lenders party thereto and the
Administrative Agent are parties to the Credit Agreement dated as of January 13,
2006, as amended (the “Existing Credit Agreement”).
     B. The parties hereto desire to amend and restate the Existing Credit
Agreement. To evidence the credit facility requested hereunder, the parties
hereto have agreed that this Agreement is an amendment and restatement of the
Existing Credit Agreement, not a new or substitute credit agreement or novation
of the Existing Credit Agreement, and each reference to an “Advance” or a
“Letter of Credit” shall include each Advance made and each Letter of Credit
issued heretofore under the Existing Credit Agreement as well as each Advance
made and each Letter of Credit issued hereafter under this Agreement.
     The Borrower, the Guarantors, the Lenders, and the Administrative Agent
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. Any terms used in this Agreement that
are defined in Article 9 of the Uniform Commercial Code as adopted in the State
of New York (“UCC”) shall have the meanings assigned to those terms by the UCC
as of the date of this Agreement. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties; (b) is superior to all other Liens except Excepted Liens; (c) secures
the Obligations; and (d) is perfected and enforceable against the Loan Party
that created such security interest in preference to any rights of any Person
therein, other than Excepted Liens.
     “Account Control Agreement” shall mean, if any deposit account of the
Borrower or any Loan Party is held with a financial institution that is not the
Administrative Agent, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent between the Administrative
Agent and such other financial institution governing any such deposit accounts
of the Borrower or such Loan Party.

 



--------------------------------------------------------------------------------



 



     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise, (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company,
or (c) acquires Rigs and related assets from another Person (other than a Loan
Party) for consideration of $1,000,000.00 or more (whether in cash, securities,
or assumed debt).
     “Active Rig” means any Rig that is currently operating or earning revenues
under a contract.
     “Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the Prime Rate in effect for such day. Any change in the Adjusted
Base Rate due to a change in the Prime Rate shall be effective on the effective
date of such change in the Prime Rate.
     “Administrative Agent” means Fortis in its capacity as administrative agent
for the Lenders under the Loan Documents and any successor in such capacity
appointed pursuant to Section 9.06.
     “Administrative Agent’s Account” means account no. 001-1-624418 maintained
at Fortis, and is the “Collateral Account” established and maintained pursuant
to Section 7.07, in the name of the Borrower but under the sole dominion and
control of, and exclusive right of withdrawal at the direction of, the
Administrative Agent and subject to the terms of this Agreement.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affected Lender” has the meaning set forth in Section 2.07(d).
     “Affiliate” of any Person, means any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to (a) vote or
direct the voting of 10% or more of the outstanding shares of Voting Stock of
such Person or (b) direct or cause the direction of the management and policies
of a Person, whether through the ability to exercise voting power, by contract
or otherwise.
     “Agreement” means this Amended and Restated Credit Agreement dated as of
September 29, 2008 among the Borrower, the Guarantors, the Lenders, and the
Administrative Agent, as it may be amended or modified and in effect from time
to time.
     “Applicable Lending Office” means (a) with respect to any Lender, the
office, branch, subsidiary, affiliate or correspondent bank of such Lender
specified in its Administrative

2



--------------------------------------------------------------------------------



 



Questionnaire or such other office, branch, subsidiary, affiliate or
correspondent bank as such Lender may from time to time specify to the Borrower
and the Administrative Agent from time to time and (b) with respect to the
Administrative Agent, the address specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
     “Applicable Margin” means with respect to (a) Base Rate Advances, 3.00% and
(b) Eurodollar Advances, 4.00%.
     “Appraisal Report” means a report of the Complete Rigs from a recognized
appraiser of oilfield equipment in form and substance acceptable to the
Administrative Agent that states the make, model, condition, horsepower or depth
rating, Orderly Liquidation Value. That portion of any Appraisal Report which
covers new Rigs, newly acquired used Rigs or newly refurbished used Rigs (Rigs
being changed from components to a Complete Rig) will require a physical,
on-site inspection by the appraiser. That portion of any Appraisal Report which
updates previously appraised Rigs will be performed as a desktop appraisal
unless specifically requested to be a physical appraisal by the Administrative
Agent or the Majority Lenders; provided, however that the Appraisal Reports
required to be delivered pursuant to Section 3.01(a)(xv) shall require a
physical, on-site inspection by the appraiser.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means (a) each of Fortis and The Royal Bank of Scotland plc in
their capacity as joint lead arrangers and (b) Fortis in its capacity as sole
bookrunner.
     “Asset Disposition” or “Dispose” means the disposition, whether by sale,
lease, license, transfer, loss, damage, destruction, condemnation or otherwise,
of any or all of the Property of the Borrower or any of its Subsidiaries other
than (a) any sale or issuance of Equity Interests of any of the Borrower’s
Subsidiaries to any Loan Party, (b) sales of inventory in the ordinary course of
business, (c) dispositions of assets having a book value of $1,000,000.00 or
less individually or in a series of transactions, and (d) dispositions of assets
which have become obsolete or no longer useful in the business of any Loan
Party.
     “Assignment and Acceptance” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its reasonable discretion.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

3



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2007, together with the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Base Rate Advance” means a Revolving Advance that bears interest at a rate
determined by reference to the Adjusted Base Rate.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.
     “Blocked Accounts” has the meaning set forth in Section 5.13(b).
     “Borrowing” means a borrowing consisting of simultaneous Revolving Advances
of the same Type made, converted or continued on the same Business Day, and, in
the case of Eurodollar Advances, as to which a single Interest Period is in
effect.
     “Borrowing Base” means, as of any date of determination, an amount equal to
60% of the aggregate Orderly Liquidation Value of all Pledged Rigs that are
valued as Complete Rigs as set forth in the most recently delivered Appraisal
Reports.
     “Borrowing Base Availability” means the excess, if any, of the Borrowing
Base over the sum of the Revolving Advances and the Letter of Credit Exposure.
     “Borrowing Base Report” means a borrowing base report in the form of the
attached Exhibit I signed by a Responsible Officer of the Borrower.
     “Borrowing Date” means the date on which any Revolving Advance is made or
any Letter of Credit is issued hereunder.
     “Bronco Mexico” means Bronco Drilling MX, S. de R.L. de C.V.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and, if such day relates to any Eurodollar Advance, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.
     “Capital Expenditures” means all expenditures of any Person in respect of
the purchase or other acquisition, construction or improvement of any fixed or
capital assets that are required to be capitalized under GAAP on a balance sheet
as property, plant, equipment or other fixed assets or intangibles; provided,
however that Capital Expenditures shall in any event exclude (a) normal
replacements and maintenance which are properly charged to current operations,
(b) amounts expended with the proceeds of insurance to repair or replace fixed
or capital assets and (c) leasehold improvement expenditures for which such
Person is reimbursed by the lessor, sublessor or sublessee.

4



--------------------------------------------------------------------------------



 



     “Capital Lease” of a Person means any lease of any Property by such Person
as lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
     “Cash Equivalents” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;
     (c) investments in deposit accounts, certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000.00;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
     (f) demand deposit accounts maintained in the ordinary course of business.
     “Cash-Secured Letters of Credit” means [to be described].
     “Cash Taxes” means, for any period, all income taxes paid in cash by the
Borrower and its Subsidiaries during such period.
     “Challenger” means Challenger Limited, a company organized under the laws
of the Isle of Man.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following events:

5



--------------------------------------------------------------------------------



 



     (a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan);
     (b) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” (as defined above)
becomes the Beneficial Owner, directly or indirectly, of more than 40% of the
Voting Stock of the Borrower, measured by voting power rather than number of
shares;
     (c) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or
     (d) the Borrower consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Borrower is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Voting Stock of the Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock of the surviving or transferee Person constituting a majority
of the outstanding shares of such Voting Stock of such surviving or transferee
Person (immediately after giving effect to such issuance).
     “Closing Date” means September 29, 2008.
     “Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.
     “Collateral” means all the “Collateral” as defined in any Security
Document.
     “Complete Rig” means any Rig that has been designated as such in the most
recently delivered Appraisal Report (for the avoidance of doubt, a Rig
undergoing refurbishment will be deemed a Complete Rig for purposes of the
Borrowing Base to the extent it is listed as a Complete Rig in the Appraisal
Report, valued based on comparable sales versus components in the Appraisal
Report and for which the Borrower could certify, if requested, that less than
$300,000.00 of expenditures are remaining for the Rig to be able to begin work
under a drilling contract) or, only in case of calculating Rig Utilization,
which was designated as such in any previous Appraisal Report.
     “Compliance Certificate” means a Compliance Certificate signed by a
Financial Officer of the Borrower in substantially the form of the attached
Exhibit B.
     “Confidential Information Memorandum” means the Confidential Executive
Summary dated August 2008 (together with all amendments and supplements thereto
prepared by the Arrangers based on information provided by the Borrower) and
furnished to the initial Lenders in connection with the syndication of the
Revolving Advances made hereunder.

6



--------------------------------------------------------------------------------



 



     “Consolidated Debt” means, for any period, the Debt of the Borrower and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP for such
period.
     “Consolidated EBITDA” means, for any period, without duplication, the sum
of the following for the Borrower and its Subsidiaries on a consolidated basis,
each calculated for such period:
     (a) Consolidated Net Income for such period of determination plus to the
extent deducted in determining Consolidated Net Income,
     (i) charges against income for foreign, federal, state, and local taxes
plus
     (ii) charges against income for depreciation and amortization expense plus
     (iii) charges against income for other non-cash charges, extraordinary,
unusual or non-recurring expenses or losses plus
     (iv) any losses on sales of assets outside the ordinary course of business
plus
     (v) Consolidated Interest Expense, including amortization of deferred
financing costs and other fees, commissions, charges, expenses, discounts and
up-front costs incurred in respect of letters of credit or Debt permitted
hereunder and non-cash adjustments to any obligations under Swap Contracts
required by GAAP plus
     (vi) all non-cash charges or losses, including (x) non-cash compensation
costs in connection with the issuance of Equity Interests of the Borrower to
officers and employees of the Borrower and its Subsidiaries and (y) non-cash
expenses with respect to the right to repurchase the Equity Interests of the
Borrower issued to officers and employees of the Borrower and its Subsidiaries
plus
     (vii) transaction costs and other cash expenses incurred in connection with
any Investment permitted under Section 6.05, or the issuance or registration of
Equity Interests (in each case, whether or not consummated) plus
     (viii) expenses incurred in connection with any investment permitted under
Section 6.05 to the extent actually reimbursed by the obligor under the
indemnification provisions of the agreement pursuant to which such Investment
was consummated plus
     (ix) to the extent reimbursed by insurance, expenses with respect to
liability or casualty events or business interruption,
     (b) minus, to the extent included in calculating such Consolidated Net
Income,
     (i) extraordinary or non-recurring gains for such period minus
     (ii) any gain realized upon the sale or other disposition of any assets of
the Borrower or any of its Subsidiaries for such period (other than in the
ordinary course of business) minus

7



--------------------------------------------------------------------------------



 



     (iii) the income of any Person (other than Wholly-Owned Subsidiaries of the
Borrower) in which the Borrower or a Wholly-Owned Subsidiary of the Borrower has
an ownership interest except to the extent such income is received by the
Borrower or such Wholly-Owned Subsidiary in a cash distribution during such
period, all as determined on a consolidated basis in accordance with GAAP, plus
the loss or minus the income
     (iv) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, minus
     (v) non-cash gains, losses or adjustments under FASB Statement 133 as a
result of changes in the fair market value of derivatives.
     “Consolidated Interest Expense” means, for any period, the interest expense
of the Borrower and its Subsidiaries, but excluding (a) deferred finance
charges, (b) any fees, expenses and costs associated with the renegotiation of
Debt in existence on the Closing Date, and (c) costs associated with obtaining
any Swap Contracts, calculated on a consolidated basis in accordance with GAAP
for such period.
     “Consolidated Net Income” means, for any period, the net income of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
after taxes, as determined in accordance with GAAP, provided that there shall be
(a) included, without duplication, the income (or loss) of any Person (other
than an Subsidiary of the Borrower whose net income is consolidated into the net
income of the Borrower in accordance with GAAP) in which the Borrower has an
ownership interest, whether or not any such net income is actually received by
the Borrower or such Subsidiary in the form of dividends to the extent that the
indebtedness of such Person is included in the Debt of the Borrower or any of
its Subsidiaries for the purpose of this Agreement and (b) provided further that
there shall be excluded (x) any one-time increase or decrease to net income
which is required to be recorded because of the adoption of new accounting
policies, practices or standards required by GAAP, and (y) any non-cash goodwill
or other intangible asset impairment charges incurred subsequent to the Closing
Date resulting from the application of the Financial Accounting Standards
Board’s Statement of Financial Accounting Standards No. 142 (or similar
pronouncements).
     “Consolidated Total Net Cash” means the sum of (i) accounts in accordance
with GAAP classified as unrestricted (A) cash or cash equivalents,
(B) marketable securities, or (C) other Cash Equivalents less (ii) the Borrowing
Base Availability.
     “Continue”, “Continuation”, and “Continued” each refers to a continuation
of Revolving Advances for an additional Interest Period upon the expiration of
the Interest Period then in effect for such Revolving Advances.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

8



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion”, and “Converted” each refers to a conversion of
Revolving Advances of one Type into Revolving Advances of another Type pursuant
to Section 2.02(b).
     “Debt,” means, for any Person, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments;
     (b) obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (c) Capital Leases;
     (d) all obligations of such Person in respect of letters of credit,
bankers’ acceptances, bank guarantees, surety bonds or similar instruments which
are issued upon the application of such Person or upon which such Person is an
account party or for which such Person is in any way liable;
     (e) net obligations of such Person under any Swap Contract;
     (f) Off-Balance Sheet Liabilities;
     (g) indebtedness secured by a Lien on Property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse
     (provided, that if such Person has not assumed or otherwise become liable
in respect of such Debt, such Debt shall be deemed to be in a principal amount
equal to the lesser of the principal amount of such Debt and the fair market
value of the Property encumbered by such Lien); and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Debt of any Person shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Capital Lease or Off-Balance Sheet Liability as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Notwithstanding the foregoing, it is understood and agreed that
Debt shall not include (x) obligations under agreements providing for the
adjustment of the purchase price, working capital or similar adjustments in
connection with any Investment or Asset Disposition permitted under this
Agreement or (y) obligations which are classified as liabilities on a Person’s
balance sheet in accordance with GAAP in connection with a non-compete,
consulting or other similar agreement entered into after the Closing Date.

9



--------------------------------------------------------------------------------



 



     “Debt Incurrence” means any issuance for cash by any Loan Party or any of
its Subsidiaries of any Debt after the Closing Date.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Dollars” and “$” means the lawful money of the United States of America.
     “Domestic Subsidiary” means a Subsidiary that is organized or incorporated
under the laws of the United States or a State thereof.
     “Effective Date” means the date on which the conditions precedent set forth
in Section 3.01 shall have been satisfied, which date shall not be later than
September 30, 2008.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by the Administrative Agent in its sole discretion, and, so long as no
Event of Default exists, the Borrower, in either case, such approval not to be
unreasonably withheld or delayed; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
     “Environmental Claim” means any notice of violation, action, lawsuit,
claim, demand or judgment by any Governmental Authority or any Person for
liability or damage, including, without limitation, personal injury, property
damage, contribution, indemnity, direct or consequential damages, damage to the
environment, nuisance, pollution, or contamination, or for fines, penalties,
fees, costs, expenses or restrictions arising under or otherwise related to an
obligation under Environmental Law.
     “Environmental Law” means all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives orders and (including consent orders), relating
to protection of the environment, natural resources, human health and safety or
the presence, Release of, or exposure to, Hazardous Materials, or the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling, or the arrangement for disposal of Hazardous
Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
     “Environmental Permit” means any permit, license, approval or other
authorization required under any Environmental Law.

10



--------------------------------------------------------------------------------



 



     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire, such equity interests or such convertible or exchangeable
obligations.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time, and any successor statute and all rules and
regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.
     “Eurodollar Advance” means a Revolving Advance that bears interest based on
the Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on Reuters Reference LIBOR01
as of 11:00 a.m. (London, England time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
provided that if Reuters Reference LIBOR01 is not available to the
Administrative Agent for any reason, then the applicable Eurodollar Rate for the
relevant Interest Period shall instead be the rate reasonably determined by the
Administrative Agent to be the rate at which Fortis or one of its Affiliate
banks offers to place deposits in Dollars with first class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
Fortis’ relevant Eurodollar Advance and having a maturity equal to such Interest
Period.

11



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period. The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property, in each case of assets having a book value of
$1,000,000.00 or more, either individually or in the aggregate.
     “Events of Default” has the meaning set forth in Section 7.01.
     “Excepted Liens” means:
     (a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;
     (b) Liens imposed by law, or arising by contract or operation of law,
including, without limitation, carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, and other similar liens arising in the ordinary
course of business which secure payment of obligations not more than 30 days
past due or which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves shall have been set aside
on the books of the applicable Person;
     (c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;
     (d) deposits to secure the performance of bids and leases (other than
Debt), statutory obligations, surety or appeal bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
     (e) survey exceptions, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

12



--------------------------------------------------------------------------------



 



     (f) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;
     (g) Liens arising from filed UCC financing statements relating solely to
leases not prohibited by this Agreement;
     (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (i) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (j) Liens securing obligations (other than obligations representing Debt
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries and which do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the applicable Person;
     (k) Liens (i)(x) on advances of cash or cash equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.05 to be applied against the purchase price for such Investment and
(y) consisting of an agreement to dispose of any property in a Asset Disposition
permitted under Section 6.04 and (b) consisting of earnest money deposits of
cash or cash equivalents made by Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement in respect of an
Investment permitted pursuant to Section 6.05;
     (l) Liens arising out of conditional sale or title retention, consignment
or similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business and not prohibited by this
Agreement;
     (m) Liens that are contractual rights of set-off (i) of collecting or payor
banks having a right of setoff, revocation, refund or chargeback with respect to
money or instruments of the Borrower or any of its Subsidiaries on deposit with
or in possession of such bank, (ii) relating to pooled deposit or sweep accounts
of Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Borrower and its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Borrower or any Subsidiary in the ordinary course of
business;
     (n) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

13



--------------------------------------------------------------------------------



 



     (o) Liens upon specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; and
     (p) Liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and Liens that
secure a judgment or other court-ordered award or settlement as to which the
Borrower or the applicable Subsidiary has not exhausted its appellate rights and
that would not otherwise constitute an Event of Default.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank, or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.11(a).
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letter” means the letter agreement dated as of August 19, 2008 among
the Borrower, the Administrative Agent and the Arrangers.
     “Financial Officer” for any Person means the chief financial officer,
treasurer or senior financial officer of such Person, as applicable.
     “Fixed Charge Coverage Ratio” means, for any period of determination, the
ratio of (a) the total for such period of Consolidated EBITDA to (b) the sum for
such period of (i) Consolidated Interest Expense plus (ii) required payments of
principal of Debt (excluding the Revolving Advances) during the next 12-month
period plus (iii) all Cash Taxes plus (iv) Capital Expenditures.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

14



--------------------------------------------------------------------------------



 



     “Fortis” means Fortis SA/NV, New York Branch, as successor in interest to
Fortis Capital Corp.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means United States generally accepted accounting principles applied
on a consistent basis.
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.
     “Guarantors” means (a) each of the Borrower’s Domestic Subsidiaries listed
on Schedule 1.01(a) and (b) any other Person that becomes a guarantor of all or
a portion of the Obligations.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

15



--------------------------------------------------------------------------------



 



     “Hazardous Material” means (a) any petroleum products or byproducts and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
     “Indemnified Taxes” means any Taxes other than Excluded Taxes.
     “Initial Pledged Rigs” means each of the Rigs listed on the attached
Schedule 1.01(b) and identified as being pledged to the Administrative Agent for
the benefit of the Secured Parties.
     “Interest Period” means, for each Eurodollar Advance comprising part of a
Borrowing, the period commencing on the date of such Eurodollar Advance or the
date of the Conversion of any existing Base Rate Advance into such Eurodollar
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02. The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may select; provided, however, that:
     (a) Interest Periods commencing on the same date for Revolving Advances by
each Lender comprising part of the same Borrowing shall be of the same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
     (c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
     (d) no Borrower may select any Interest Period for any Advance which ends
after the Maturity Date.
     “Interim Financial Statements” means the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of June 30, 2008, together with
the related consolidated statements of income or operations and cash flows for
such fiscal quarter of the Borrower and its Subsidiaries.
     “Investment” of any Person means any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance
(other than prepayments or deposits made in the ordinary course of business) or
extension of credit that constitutes Debt of the Person to whom it is extended
or contribution of capital by such Person; and any stocks, bonds, mutual funds,
partnership interests, notes (including structured notes), debentures or other
securities owned by such Person (but excluding capital expenditures of such
Person determined in accordance with GAAP). For purposes of covenant compliance,
the amount of any Investment

16



--------------------------------------------------------------------------------



 



shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
     “Issuing Bank” means Fortis or any other Lender that has issued, or has a
commitment to issue, Letters of Credit.
     “LC Cash Collateral Account” means special interest bearing cash collateral
accounts pledged by the Borrower to the Administrative Agent for the ratable
benefit of the Secured Parties containing cash deposited pursuant to
Section 2.14(e), 7.02 or 7.03 to be maintained at the Administrative Agent’s
office in accordance with Section 2.14(g) and bear interest or be invested in
the Administrative Agent’s reasonable discretion.
     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority which is binding on such
Person.
     “Lenders” means the lenders listed on the signature pages of this Agreement
and any other person that has become a party hereto pursuant to an Assignment
and Acceptance (other than any such person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance).
     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Application” means (a) a request for issuance of a Letter
of Credit in substantially the form of the attached Exhibit C and (b) an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the Issuing Bank.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
such Letter of Credit, the related Letter of Credit Application and any
agreements, documents, and instruments entered into in connection with or
relating to such Letter of Credit.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time and
(b) the aggregate unpaid amount of all Reimbursement Obligations owing with
respect to such Letters of Credit at such time.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien (statutory or other), pledge, assignment, preference, deposit
arrangement, encumbrance, charge, security interest, priority or other security
or preferential arrangement of any kind or nature whatsoever, whether voluntary
or involuntary in or on such asset, and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

17



--------------------------------------------------------------------------------



 



     “Liquidity” means the sum of (a) Consolidated Total Net Cash and
(b) Borrowing Base Availability.
     “Loan Documents” means this Agreement, any Notes issued pursuant to Section
2.02(g), the Letter of Credit Documents, the Security Documents, the Fee Letter
and each other agreement, instrument or document executed by any Loan Party or
any of their respective officers at any time in connection with this Agreement,
all as amended, restated, supplemented or modified from time to time.
     “Loan Party” means the Borrower and any Guarantor.
     “Majority Lenders” means, as of any date of determination, (a) before the
Revolving Commitments terminate, Lenders holding more than 50% of the then
aggregate Revolving Commitments and (b) thereafter, Lenders holding more than
50% of the aggregate unpaid principal amount of the Revolving Advances and
participation interests in the Letter of Credit Exposure at such time.
     “Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, results of operations, Properties or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party or (c) the validity or enforceability against any Loan Party
of any of the Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders thereunder.
     “Maturity Date” means September 29, 2013.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including without limitation if required by such laws, certain fees and other
costs).
     “Merger Litigation” means the pending Oklahoma and Delaware actions
described in the Borrower’s Form 10-Q filed with the SEC on August 8, 2008.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Debt Incurrence Proceeds” means, with respect to any Debt Incurrence,
all cash proceeds received by the Borrower or any of its Subsidiaries from such
Debt Incurrence after payment of, or provision for, all brokerage commissions
and other reasonable out-of-pocket fees and expenses actually incurred in
connection therewith in favor of any Person not an Affiliate of Borrower or any
other Loan Party.
     “Net Equity Issuance Proceeds” means, in respect of any issuance of Equity
Interests of the Borrower or any of its Subsidiaries, cash proceeds received in
connection therewith, net of underwriting discounts and commissions and
out-of-pocket costs and expenses and

18



--------------------------------------------------------------------------------



 



disbursements paid or incurred in connection therewith in favor of any Person
not an Affiliate of Borrower or any other Loan Party.
     “Net Proceeds” means proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making an Asset Disposition and insurance proceeds received on account of
an Event of Loss, net of: (a) in the event of an Asset Disposition (i) the
direct costs relating to such Asset Disposition excluding amounts payable to any
Loan Party or any Affiliate of a Loan Party, (ii) sale, use or other transaction
taxes incurred as a result thereof, and (iii) amounts required to be applied to
repay principal, interest and prepayment premiums and penalties on Debt secured
by a Lien on the Property which is the subject of such Asset Disposition,
(iv) any amounts required to be deposited into escrow in connection with the
closing of such Asset Disposition (until any such amounts are released therefrom
to Borrower or any of its Subsidiaries), (v) the amount of any reserve for
adjustment in respect of the sale price of such asset or assets as determined in
accordance with GAAP, (vi) appropriate amounts to be provided by Borrower or any
of its Subsidiaries as a reserve against any liabilities associated with such
Asset Disposition, as determined in accordance with GAAP, and (vii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
and (b) in the event of an Event of Loss, (i) all money actually applied or to
be applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses incurred in
connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.
     “Non-Consenting Lender” has the meaning set forth in Section 2.15.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Advances made by such Lender substantially in the form of
Exhibit D.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit E signed by a Responsible Officer of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Advance, Letter of Credit or any Swap Contract to which a Lender
or its Affiliate is a party, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

19



--------------------------------------------------------------------------------



 



     “Off-Balance Sheet Liability” of a Person means (a) any asset or receivable
securitization transaction of such Person, or (b) Synthetic Lease Obligations,
other than any lease that constitutes an Operating Lease.
     “Operating Lease” of a Person means any lease of Property (other than a
Capital Lease) by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
     “Orderly Liquidation Value” means with respect to any Complete Rig, the
orderly liquidation value thereof as established by the most recent Appraisal
Report delivered to Administrative Agent in accordance with Section 5.14(a)
hereof, taking into account any Event of Loss or Asset Disposition that has
occurred since the most recent Appraisal Report was delivered with respect to
such Rig.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Liens” has the meaning set forth in Section 6.01.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Plan” means any Pension Plan or any Multiemployer Plan.
     “Pledge Agreement” means the Pledge Agreement in substantially the form of
Exhibit G among one or more of the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.
     “Pledged Rigs” means the Initial Pledged Rigs and Rigs becoming subject to
an Acceptable Security Interest pursuant to Section 5.09.
     “Prime Rate” means the rate last quoted by The Wall Street Journal as the
“base rate on corporate loans posted by at least 75% of the nation’s largest
banks” in the United States or, if

20



--------------------------------------------------------------------------------



 



The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by Administrative Agent), whether or not
the Borrower has notice thereof, when and as said prime rate changes.
     “Projections” means the Borrower’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements, for fiscal
years 2008, 2009, and 2010, together with appropriate supporting details and a
statement of underlying assumptions.
     “Property” of any Person means any interest of such Person in any property
or asset (whether real, personal or mixed, tangible or intangible).
     “Pro Rata Share” means, with respect to each Lender at any time, (a) before
the Revolving Commitments terminate, the ratio (expressed as a percentage) of
such Lender’s Revolving Commitment to the aggregate Revolving Commitments and
(b) thereafter, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Revolving Advances at such time to the aggregate outstanding
Revolving Advances of all the Lenders at such time. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
     “Qualified Investment” means expenditures incurred to acquire or repair
assets owned (or to be owned) by a Loan Party of the same type as those subject
to such Reinvestment Event or equipment or real property owned (or to be owned)
by and useful in the business of a Loan Party.
     “Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.14(c).
     “Reinvestment Deferred Amount” means the aggregate Net Proceeds received by
any Loan Party in connection with an Asset Disposition or an Event of Loss that
are duly specified in a Reinvestment Notice as not being required to be
initially applied to prepay the Revolving Advances pursuant to
Section 2.07(c)(iii) as a result of the delivery of such Reinvestment Notice.
     “Reinvestment Event” means any Asset Disposition or Event of Loss in
respect of which Borrower has delivered a Reinvestment Notice.
     “Reinvestment Notice” means a written notice executed by the Borrower
stating that no Default or Event of Default has occurred and is continuing and
stating that the Borrower intends and expects to use all or a specified portion
of the Net Proceeds of a Reinvestment Event specified in such notice to make a
Qualified Investment.

21



--------------------------------------------------------------------------------



 



     “Reinvestment Prepayment Amount” means with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less the portion, if
any, thereof expended prior to the relevant Reinvestment Prepayment Date to make
a Qualified Investment.
     “Reinvestment Prepayment Date” means the earlier of (a) the date occurring
six months after such Reinvestment Event and (b) the date on which Borrower
shall have determined not to, or shall have otherwise ceased to, make a
Qualified Investment with all or any portion of the relevant Reinvestment
Deferred Amount.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA for which notice to the PBGC has not been waived.
     “Responsible Officer” for any Person means, the Chief Executive Officer,
President, Chief Financial Officer, any Executive or Senior Vice President, Vice
President, Treasurer or any other member of senior management of such Person.
     “Restricted Payment” means: (a) the declaration or making by the Borrower
or any Subsidiary of any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of such
Person; (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary;
(c) any payment or prepayment (scheduled or otherwise) of principal of, premium,
if any, or interest on, any Subordinated Debt, or the issuance of a notice of an
intention to do any of the foregoing of the Borrower or any Subsidiary; and
(d) any management fee, consulting fee, advisory fee, investment banking or
transaction fee or commission, bonus, salary, or similar remuneration paid or
payable, or any loans, advances or similar investments made, to any Affiliate of
the Borrower or any payment to any such Affiliate with respect to any allocation
of overhead costs and expenses, excluding salaries, bonuses and commissions
payable to officers, directors and employees and directors’ fees and executive
compensation and benefits, in each case, payable in the ordinary course of
business consistent with past practice.
     “Revolving Advance” means an advance by a Lender to the Borrower as part of
a Borrowing and refers to a Base Rate Advance or a Eurodollar Advance.
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Advances to the Borrower pursuant to Section 2.01, and (b) purchase
participation in L/C Obligations pursuant to Section 2.14(b), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or

22



--------------------------------------------------------------------------------



 



in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Revolving
Commitments is $150,000,000.00.
     “Rig” means a drilling rig and its substructure, engine, braking system,
drill pipe, drill collar and related equipment and parts (including spare parts
related to such Rig).
     “Rig Utilization” means, at any time of its determination, the percentage
obtained by dividing (a) the number of Active Rigs of the Loan Parties by
(b) the aggregate number of Complete Rigs of the Loan Parties at such time.
     “Sale and Leaseback Transaction” means a transaction or series of
transactions pursuant to which the Borrower or any Subsidiary shall sell or
transfer to any Person (other than the Borrower or a Subsidiary) any Property,
whether now owned or hereafter acquired, and, as part of the same transaction or
series of transactions, the Borrower or such Subsidiary shall rent or lease as
lessee (other than pursuant to a capital lease), or similarly acquire the right
to possession or use of, such Property.
     “SEC” means the Securities and Exchange Commission, and any successor
entity.
     “Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Bank, the Swap Counterparties and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.
     “Security Agreement” means the Security Agreement in substantially the form
of Exhibit H among one or more of the Loan Parties and the Administrative Agent
for the benefit of the Secured Parties.
     “Security Documents” means the Security Agreement, the Pledge Agreement and
each other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.
     “Subordinated Debt” means any Debt of the Borrower or any of its
Subsidiaries which is subordinated to their respective obligations under the
Loan Documents in a manner satisfactory to the Administrative Agent and the
Majority Lenders and which is otherwise on terms and conditions satisfactory to
the Administrative Agent and the Majority Lenders.
     “Subject Lender” has the meaning set forth in Section 2.15.
     “Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such

23



--------------------------------------------------------------------------------



 



Person. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Counterparty” means any Lender or any Affiliate thereof that is party
to a Swap Contract with the Borrower or one of its Subsidiaries.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (a) Consolidated Debt (other than all obligations in
respect of letters of credit) to (b) Consolidated EBITDA for the four fiscal
quarters then ended (or such other period as provided for in the definition
thereof).
     “Type” has the meaning set forth in Section 1.04.

24



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
the State of New York, as amended from time to time, and any successor statute.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.
     “Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such
Person of which Equity Interests representing 100% of the Equity Interests
(other than directors’ qualifying shares, if any) are, at the time any
determination is being made, owned, controlled or held by such Person or one or
more Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.
     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.03 Accounting Terms.
     (a) For purposes of this Agreement, all accounting terms not otherwise
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Annual Financial Statements.
     (b) If at any time any Accounting Change (as defined below) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Accounting Changes” means: (A) changes in accounting principles required by
GAAP and implemented by the Borrower; (B) changes in accounting principles
recommended by the Borrower’s accountants; and (C) changes in carrying value of
the Borrower’s or any of its Subsidiaries’ assets, liabilities or equity
accounts resulting from any adjustments that, in each case, were applicable to,
but not included in, the Audited Financial Statements.

25



--------------------------------------------------------------------------------



 



     (c) In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.
     Section 1.04 Types of Revolving Advances. Revolving Advances are
distinguished by “Type”. The “Type” of a Revolving Advance refers to the
determination whether such Advance is a Eurodollar Advance or a Base Rate
Advance, each of which constitutes a Type.
     Section 1.05 Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
ARTICLE II
THE REVOLVING ADVANCES
     Section 2.01 The Revolving Advances. Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Advances to
the Borrower from time-to-time on any Business Day before the Maturity Date in
an aggregate amount up to but not to exceed at any time outstanding (i) the
lesser of (A) its Revolving Commitment and (B) its Pro Rata Share of the
Borrowing Base minus (ii) such Lender’s Pro Rata Share of the Letter of Credit
Exposure; provided however that the aggregate outstanding principal amount of
the sum of (x) all Revolving Advances plus (y) the Letter of Credit Exposure
shall not at any time exceed the lesser of (1) aggregate amount of the Revolving
Commitments and (2) the Borrowing Base. Each Borrowing shall be in an aggregate
amount not less than $1,000,000.00 and in integral multiples of $1,000,000.00 in
excess thereof and shall be made by the Lenders ratably according to their
respective Revolving Commitments. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time-to-time borrow, prepay pursuant to
Section 2.07(b) and reborrow under this Section 2.01.
     Section 2.02 Method of Borrowing.

26



--------------------------------------------------------------------------------



 



     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing,
given not later than (i) if the Borrowing is comprised of Eurodollar Advances,
except as set forth in subsection (a)(ii) below, 2:00 p.m. (New York time) on
the second Business Day before the requested Borrowing Date and (ii) if the
Borrowing is comprised of Base Rate Advances or is the first Borrowing comprised
of Eurodollar Advances after the Closing Date, 2:00 p.m. (New York time) at
least one Business Day in advance of the requested Borrowing Date, in each case
to the Administrative Agent’s Applicable Lending Office. The Administrative
Agent shall give to each Lender prompt notice on the day of receipt of a timely
Notice of Borrowing. The Notice of Borrowing shall be in writing specifying
(A) the Borrowing Date (which shall be a Business Day), (B) the requested Type
of Revolving Advances comprising such Borrowing, (C) the aggregate amount of
such Borrowing, and (D) if such Borrowing is to be comprised of Eurodollar
Advances, the requested Interest Period. In the case of a requested Borrowing
comprised of Eurodollar Advances, the Administrative Agent shall promptly notify
each Lender of the applicable interest rate under Section 2.06(a)(ii). Each
Lender shall make available its Pro Rata Share of such Borrowing before
12:00 p.m. (New York time) on the Borrowing Date in immediately available funds
to the Administrative Agent at its Applicable Lending Office or such other
location as the Administrative Agent may specify by notice to the Lenders. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
promptly make such funds available to the Borrower not later than 2:00 p.m. (New
York time) at such account as the Borrower shall specify in writing to the
Administrative Agent.
     (b) Conversions and Continuations. In order to elect to Convert or Continue
a Revolving Advance under this Section, the Borrower shall deliver an
irrevocable Notice of Conversion or Continuation to the Administrative Agent at
its Applicable Lending Office no later than (i) 2:00 p.m. (New York time) at
least one Business Day in advance of such requested Conversion date in the case
of a Conversion of a Eurodollar Advance to a Base Rate Advance or (ii) 2:00 p.m.
(New York time) at least two Business Days in advance of such requested
Conversion date in the case of a Conversion into or Continuation of a Eurodollar
Advance to another Eurodollar Advance. Each such Notice of Conversion or
Continuation shall be in writing or by telex, telecopier or telephone, confirmed
promptly in writing specifying (A) the requested Conversion or Continuation date
(which shall be a Business Day), (B) the amount, Type of the Revolving Advance
to be Converted or Continued, (C) whether a Conversion or Continuation is
requested, and if a Conversion, into what Type of Revolving Advance, and (D) in
the case of a Conversion to, or a Continuation of, a Eurodollar Advance, the
requested Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the interest rate under
Sections 2.06(a)(ii). Notwithstanding anything in this Agreement to the
contrary, Conversions of Eurodollar Advances may only be made at the end of the
applicable Interest Period for such Revolving Advances; provided, however, that
Conversions of Base Rate Advances may be made at any time. The portion of
Revolving Advances comprising part of the same Borrowing that are converted to
Revolving Advances of another Type shall constitute a new Borrowing.

  (c)   Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

27



--------------------------------------------------------------------------------



 



     (i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;
     (ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that any Change in Law
makes it unlawful for such Lender or any of its Applicable Lending Offices to
perform its obligations under this Agreement to make Eurodollar Advances, or to
fund or maintain Eurodollar Advances, the right of the Borrower to select
Eurodollar Advances from such Lender for such Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and such
Lender’s Advance for such Borrowing shall be a Base Rate Advance;
     (iii) if the Administrative Agent is unable to determine the Eurodollar
Rate for any requested Borrowing and the Administrative Agent gives telephonic
or telecopy notice thereof to the Borrower as soon as practicable, the right of
the Borrower to select Eurodollar Advances or for any subsequent Borrowing and
the obligation of the Lenders to make such Eurodollar Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Revolving Advance comprising such Borrowing shall be a Base Rate Advance;
     (iv) if the Majority Lenders shall, by 11:00 a.m. (New York time) at least
one Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurodollar Rate will not adequately reflect the
cost to such Lenders of making or funding their respective Eurodollar Advances
and the Administrative Agent gives telephonic or telecopy notice thereof to the
Borrower as soon as practicable, the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing and the obligation
of the Lenders to make Eurodollar Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Borrowing shall be a Base Rate Advance;
     (v) if the Borrower shall fail to select the duration or Continuation of
any Interest Period for any Eurodollar Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraphs (a) and (b) above or shall fail to deliver a Notice of Conversion or
Continuation, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Revolving Advances will be made available to the Borrower
on the date of such Borrowing as Eurodollar Advances with a one month Interest
Period; and
     (vi) no Advance may be Converted or Continued as a Eurodollar Advance at
any time when a Default or an Event of Default has occurred and is continuing.
     (d) Notices Irrevocable. Each Notice of Borrowing and each Notice of
Conversion or Continuation delivered by the Borrower shall be irrevocable and
binding on the Borrower. In the case of the initial Borrowing or any Borrowing
which the related Notice of Conversion or

28



--------------------------------------------------------------------------------



 



Continuation specifies is to be comprised of Eurodollar Advances, the Borrower
shall indemnify each Lender against any loss, out-of-pocket cost or expense
actually incurred by such Lender as a result of any failure to fulfill on or
before the Borrowing Date or the date specified in such Notice of Conversion or
Continuation for such Borrowing the applicable conditions set forth in Article
III, including, without limitation, any loss, cost or expense actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Revolving Advance to be made by such Lender as part
of such Borrowing when such Advance, as a result of such failure, is not made on
such date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the Borrowing Date that such Lender
will not make available to the Administrative Agent such Lender’s Pro Rata Share
of the Borrowing, the Administrative Agent may assume that such Lender has made
its Pro Rata Share of such Borrowing available to the Administrative Agent on
the Borrowing Date in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on the Borrowing Date a corresponding amount. If and to the extent
that such Lender shall not have so made its Pro Rata Share of such Borrowing
available to the Administrative Agent, such Lender and the Borrower severally
agree to promptly repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Base Rate Advances and (ii) in the case of such
Lender, a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid shall constitute such Lender’s Advance as
part of such Borrowing for purposes of this Agreement even though not made on
the same day as the other Revolving Advances comprising such Borrowing. If such
Lender’s Advance as part of such Borrowing is not made available by such Lender
within three Business Days of the Borrowing Date, the Borrower shall repay such
Lender’s share of such Borrowing (together with interest thereon at the interest
rate applicable during such period to Base Rate Advances) to the Administrative
Agent not later than three Business Days after receipt of written notice from
the Administrative Agent specifying such Lender’s share of such Borrowing that
was not made available to the Administrative Agent.
     (f) Lender Obligations Several. The failure of any Lender to make a
Revolving Advance to be made by it as part of any Borrowing shall not relieve
any other Lender of its obligation, if any, to make its Revolving Advance on the
applicable Borrowing Date. No Lender shall be responsible for the failure of any
other Lender to make a Revolving Advance to be made by such other Lender on any
applicable Borrowing Date.

29



--------------------------------------------------------------------------------



 



  (g)   Noteless Agreement; Evidence of Indebtedness.

     (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Revolving Advances made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
     (ii) The Administrative Agent shall also maintain accounts in which it will
record (A) the amount of each Revolving Advance made hereunder, the Type thereof
and the Interest Period with respect thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (C) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
     (iii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be conclusive evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.
     (iv) Any Lender may request that the Revolving Advances owing to such
Lender be evidenced by a Note. In such event, the Borrower shall execute and
deliver to such Lender a Note payable to the order of such Lender and its
registered assigns. Thereafter, the Revolving Advances evidenced by such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 10.06) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 10.06, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Revolving Advances once again be evidenced
as described in paragraphs (i) and (ii) above.
     Section 2.03 Fees.
     (a) Revolving Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”) on the average daily amount by which such Lender’s Revolving
Commitment exceeds the sum of (i) the aggregate principal amount of such
Lender’s outstanding Revolving Advances and (ii) such Lender’s Pro Rata Share of
the Letter of Credit Exposure, from the Closing Date until the Maturity Date at
a rate per annum equal to 0.50%. The Commitment Fees payable pursuant to this
clause (a) are due quarterly in arrears on the last Business Day of each March,
June, September and December commencing December 31, 2008 and on the Maturity
Date.
     (b) Agent’s Fees. The Borrower agrees to pay to the Administrative Agent
and the Arrangers the fees as separately agreed upon by the Borrower in the Fee
Letter.
     (c) Letter of Credit Fees.

30



--------------------------------------------------------------------------------



 



     (i) The Borrower agrees to pay to the Administrative Agent for the pro rata
benefit of each Lender a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time. Each
such fee shall be based on the maximum amount available to be drawn from time to
time under such Letter of Credit from the date of issuance of the Letter of
Credit until its expiration date and shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December until the
earlier of its expiration date or the Maturity Date. All such fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
     (ii) The Borrower agrees to pay to the Issuing Bank, a fronting fee for
each Letter of Credit equal to 0.25% per annum of the initial stated amount of
such Letter of Credit (or, with respect to any subsequent increase to the stated
amount of any such Letter of Credit, such increase in the stated amount). Each
such fee shall be based on the maximum amount available to be drawn from time to
time under such Letter of Credit from the date of issuance of the Letter of
Credit until its expiration date and shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December until the
earlier of its expiration date or the Maturity Date. All such fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
     (iii) In addition, the Borrower agrees to pay to the Issuing Bank all
customary transaction costs and fees charged by the Issuing Bank in connection
with the issuance of a Letter of Credit for the Borrower’s account, such costs
and fees to be due and payable on the date specified by the Issuing Bank in the
invoice for such costs and fees.
     (d) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the fees payable pursuant to
Section 2.03(c)(ii) and (iii) shall be paid directly to the Issuing Bank. Once
paid, absent manifest error, none of these fees shall be refundable under any
circumstances.
     Section 2.04 Reduction of the Revolving Commitments.
     (a) The Borrower shall have the right, upon at least five Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Revolving Commitments; provided that
each partial reduction of Revolving Commitments shall be in the minimum
aggregate amount of $5,000,000.00 and in integral multiples of $1,000,000.00 in
excess thereof (or such lesser amount as may then be outstanding); and provided
further that the aggregate amount of the Revolving Commitments may not be
reduced below the sum of the aggregate principal amount of the outstanding
Revolving Advances and the Letter of Credit Exposure.
     (b) Any reduction or termination of the Revolving Commitments pursuant to
this Section 2.04 shall be permanent, with no obligation of the Revolving
Lenders to reinstate such Revolving Commitments and the commitment fees provided
for in Section 2.03(a) shall thereafter be computed on the basis of the
Revolving Commitments as so reduced. The

31



--------------------------------------------------------------------------------



 



Administrative Agent shall give each Lender prompt notice of any commitment
reduction or termination.
     Section 2.05 Repayment. The Borrower shall repay the outstanding principal
amount of the Revolving Advances on the Maturity Date.
     Section 2.06 Interest. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Advance made by each Lender to it from the
date of such Revolving Advance until such principal amount shall be paid in
full, at the following rates per annum:

  (a)   Revolving Advances.

     (i) Base Rate Advances. If such Revolving Advance is a Base Rate Advance, a
rate per annum equal to the Adjusted Base Rate plus the Applicable Margin in
respect of Base Rate Advances in effect from time to time, payable in arrears on
the last Business Day of each calendar quarter and on the date such Base Rate
Advance shall be paid in full.
     (ii) Eurodollar Advances. If such Revolving Advance is a Eurodollar
Advance, a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Margin in respect of Eurodollar Advances in effect on each
day of such Interest Period for Eurodollar Advances, payable in arrears on the
last day of such Interest Period, and, in the case of Interest Periods of
greater than three months, on each Business Day which occurs at three month
intervals from the first day of such Interest Period.
     (b) Additional Interest on Eurodollar Advances. The Borrower shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of the Eurodollar Advances of such Lender, from
the effective date of such Advance until such principal amount is paid in full,
at an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Eurodollar Advances for such Interest Period, payable on each date on which
interest is payable on such Advance. Such additional interest payable to any
Lender shall be determined by such Lender and notified to the Borrower through
the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive absent manifest
error, and be accompanied by any evidence indicating the need for such
additional interest as the Borrower may reasonably request).
     (c) Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time (calculated after giving affect to all items charged
which constitute “interest” under applicable laws, including fees and margin
amounts, if applicable) is greater than the Maximum Rate, the unpaid principal
amount of the Revolving Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Revolving

32



--------------------------------------------------------------------------------



 



Advances equals the amount of interest which would have been paid or accrued on
the Revolving Advances if the stated rates of interest set forth in this
Agreement had at all times been in effect.
          In the event, upon payment in full of the Revolving Advances, the
total amount of interest paid or accrued under the terms of this Agreement and
the Revolving Advances is less than the total amount of interest which would
have been paid or accrued if the rates of interest set forth in this Agreement
had, at all times, been in effect, then the Borrower shall, to the extent
permitted by applicable law, pay the Administrative Agent for the account of the
Lenders an amount equal to the difference between (i) the lesser of (A) the
amount of interest which would have been charged on its Revolving Advances if
the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on its Revolving Advances if the rates of
interest set forth in this Agreement had at all times been in effect and
(ii) the amount of interest actually paid under this Agreement on its Revolving
Advances.
          In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Revolving Advances, and if no such principal is then outstanding, such excess or
part thereof remaining shall be paid to the Borrower.
     (d) Default Interest. If the Borrower shall default in the payment of the
principal of or interest on any Advance or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, the
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on the outstanding Revolving Advances to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Advance pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to a Base Rate Advance plus 2.00%.
     Section 2.07 Prepayments.
     (a) Right to Prepay. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.07.
     (b) Optional. The Borrower may elect to prepay, in whole or in part, any of
the Revolving Advances owing by it to the Lenders, after giving prior written
notice of such election by (i) 2:00 p.m. (New York time) at least two Business
Days before such prepayment date in the case of Borrowings which are comprised
of Eurodollar Advances, and (ii) 2:00 p.m. (New York time) on or before the
Business Day of such prepayment, in case of Borrowings which are comprised of
Base Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Administrative Agent shall give prompt notice thereof to
each Lender and the Borrower shall prepay Revolving Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued and unpaid
interest to the date of such prepayment on the principal amount prepaid

33



--------------------------------------------------------------------------------



 



and amounts, if any,required to be paid pursuant to Section 2.08 as a result of
such prepayment being made on such date; provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $1,000,000.00
and in integral multiples of $1,000,000.00 in excess thereof (or such lesser
amount as may then be outstanding).

  (c)   Mandatory Prepayments of Revolving Advances.

     (i) Deficiency. On any date on which the outstanding principal amount of
the Revolving Advances plus the Letter of Credit Exposure exceeds the lesser of
(A) the aggregate Revolving Commitments and (B) the Borrowing Base, the Borrower
agrees to make a mandatory prepayment of the Revolving Advances, together with
accrued and upaid interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.08
as a result of such prepayment being made on such date, in the amount of such
excess, or if the Revolving Advances have been repaid in full, make deposits
into the LC Cash Collateral Account in the remaining amount of such excess to
provide cash collateral for the Letter of Credit Exposure. Any such prepayment
shall first be applied to prepay Base Rate Advances, and second, to Eurodollar
Advances.
     (ii) Reduction of Revolving Commitments. On the date of each reduction of
the aggregate Revolving Commitments pursuant to Section 2.04, the Borrower
agrees to make a prepayment in respect of the outstanding amount of the
Revolving Advances to the extent, if any, that the aggregate unpaid principal
amount of all Revolving Advances plus the Letter of Credit Exposure exceeds the
lesser of (i) the Revolving Commitments and (ii) the Borrowing Base.
     (iii) Asset Dispositions. If any Loan Party or any of its Subsidiaries
shall at any time or from time to time:
     (A) make or agree to make an Asset Disposition; or
     (B) suffer an Event of Loss;
then (A) Borrower shall promptly notify Administrative Agent of such proposed
Asset Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by any Loan Party and/or any of its Subsidiaries in
respect thereof) and (B) promptly upon receipt by such Loan Party and/or any of
its Subsidiaries of the Net Proceeds of such Asset Disposition or Event of Loss,
Borrower shall deliver, or cause to be delivered, such Net Proceeds to
Administrative Agent for distribution to the Lenders as a prepayment of the
Revolving Advances, together with accrued and unpaid interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date, or if the Revolving Advances have been repaid in full, make deposits
into the LC Cash Collateral Account in the remaining amount of such excess to
provide cash collateral for the Letter of Credit Exposure; provided, however,
that notwithstanding the foregoing, in the case of any Net Proceeds constituting
the Reinvestment Deferred Amount with respect to a Reinvestment Event, Borrower
shall repay the Revolving

34



--------------------------------------------------------------------------------



 



Advances in an amount equal to the Reinvestment Prepayment Amount applicable to
such Reinvestment Event, if any, on the Reinvestment Prepayment Date with
respect to such Reinvestment Event.

  (iv)   Equity Issuance.

     (A) If an Event of Default has occurred and is continuing, promptly upon
the receipt by any Loan Party or any of their respective Subsidiaries of the Net
Equity Issuance Proceeds of the issuance of equity securities other than to the
Borrower or any of its Subsidiaries, Borrower shall deliver, or cause to be
delivered, to the Administrative Agent an amount equal to such Net Equity
Issuance Proceeds for application to the prepayment of the Revolving Advances in
the manner described in (B) below.
     (B) Provided that no Default or Event of Default has occurred and is
continuing, promptly upon the receipt by any Loan Party or any of their
respective Subsidiaries of the Net Equity Issuance Proceeds of the issuance of
equity securities other than to the Borrower or any of its Subsidiaries,
Borrower shall (1) if any Subordinated Debt permitted pursuant to
Section 6.02(h) is then outstanding, prepay such Subordinated Debt by an amount
equal to such Net Equity Issuance Proceeds and (2) to the extent of any
remaining Net Equity Issuance Proceeds or if no Subordinated Debt is then
outstanding, deliver, or cause to be delivered, to the Administrative Agent an
amount equal to such Net Equity Issuance Proceeds, for application to the
Revolving Advances, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.08 as a result of such prepayment being made on such
date, or if the Revolving Advances have been repaid in full, make deposits into
the LC Cash Collateral Account in the remaining amount of such excess to provide
cash collateral for the Letter of Credit Exposure; provided, however, that
notwithstanding the foregoing, if no Default or Event of Default has occurred
and is continuing, the Borrower may use the Net Equity Issuance Proceeds as cash
consideration for any Acquisition permitted by Section 6.05(i) occurring on or
before 90 days after the receipt thereof. In the event, the Borrower shall have
determined not to, or shall have otherwise ceased to, make an Acquisition during
such 90-day period, the Borrower shall apply such Net Equity Issuance Proceeds
to the prepayment of Revolving Advances as described above.
     (v) Debt Incurrence. Promptly upon the receipt by any Loan Party or any of
their respective Subsidiaries of the Net Debt Incurrence Proceeds from any Debt
Incurrence, Borrower shall deliver, or cause to be delivered, such Net Debt
Incurrence Proceeds to the Administrative Agent for distribution to the Lenders
as a prepayment of the Advances, together with accrued and unpaid interest to
the date of such prepayment on the principal amount prepaid.
     (vi) Application of Prepayments. Each prepayment pursuant to this Section
2.07(c) shall be accompanied by accrued interest on the amount prepaid to the
date of

35



--------------------------------------------------------------------------------



 



      such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date.
     (d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that any Change in Law makes it unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement or to
make or maintain Eurodollar Advances then outstanding hereunder (any such
Lender, an “Affected Lender”), the Borrower shall, no later than 2:00 p.m. (New
York time) (i) (A) if not prohibited by any Legal Requirement to maintain such
Eurodollar Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding Eurodollar Advance or (B) if prohibited
by any Legal Requirement to maintain such Eurodollar Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice, prepay all Eurodollar Advances of all of the Lenders then outstanding,
together with accrued and unpaid interest on the principal amount prepaid to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date, (ii) each
Lender shall simultaneously make a Base Rate Advance or, if not otherwise
prohibited, make an Eurodollar Advance in an amount equal to the aggregate
principal amount of the affected Eurodollar Advances, and (iii) the right of the
Borrower to select Eurodollar Advances shall be suspended until such Lender
shall notify Administrative Agent that the circumstances causing such suspension
no longer exist. Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
     (e) Ratable Payments; Effect of Notice. Each payment of any Advance
pursuant to this Section 2.07 or any other provision of this Agreement shall be
made in a manner such that all Revolving Advances comprising part of the same
Borrowing are paid in whole or ratably in part. All notices given pursuant to
this Section 2.07 shall be irrevocable and binding upon the Borrower.
     Section 2.08 Funding Losses. If (a) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance as a result of any payment pursuant to Section 2.07 or the
acceleration of the maturity of the Revolving Advances pursuant to Article VII
or (b) if the Borrower fails to make a principal or interest payment with
respect to any Eurodollar Advance on the date such payment is due and payable,
the Borrower shall, within three Business Days of any written demand sent by any
Lender to the Borrower through the Administrative Agent, pay to Administrative
Agent for the account of such Lender any amounts (without duplication of any
other amounts payable in respect of breakage costs) required to compensate such
Lender for any additional losses, out-of-pocket costs or expenses which it may
reasonably incur as a result of such payment or nonpayment, including, without
limitation, any loss, cost or expense actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.

36



--------------------------------------------------------------------------------



 



Section 2.09 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage), or the Issuing Bank;
     (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Advance made by it, or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.11 and the imposition of, or any change in the rate of, any Excluded
Tax incurred by such Lender or the Issuing Bank); or
     (iii) impose on any Lender, the Issuing Bank, or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Advances made by such Lender, the Issuing Bank, or any Letter of
Credit or participation therein;
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Advance (or of maintaining
its obligation to make any such Advance), or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank (whether of principal, interest or any other
amount) then, upon request of such Lender or the Issuing Bank, the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Revolving Advances made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

37



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or any of their respective holding companies, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     Section 2.10 Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due to the
Administrative Agent at the Administrative Agent’s Applicable Lending Office in
immediately available funds. Each Revolving Advance shall be repaid and each
payment of interest thereon shall be paid in Dollars. All payments shall be made
without setoff, deduction, or counterclaim. The Administrative Agent will
promptly thereafter, and in any event prior to the close of business on the day
any timely payment is made, cause to be distributed like funds relating to the
payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent, or a specific Lender pursuant to
Section 2.03(b), 2.03(c), 2.08, 2.09 or 2.11, but after taking into account
payments effected pursuant to Section 10.04) to the Lenders in accordance with
each Lender’s Pro Rata Share for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Offices, in each case to be applied in accordance with the terms of this
Agreement.
     (b) Computations. All computations of interest based on the Prime Rate
shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate and of fees shall be made by the Administrative Agent, on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

38



--------------------------------------------------------------------------------



 



     (d) Agent Reliance. Unless the Administrative Agent shall have received
written notice from the Borrower prior to the date on which any payment is due
to the Lenders that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due to such Lender. If and to the extent
the Borrower shall not have so made such payment in full to Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.
     Section 2.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by any
Legal Requirement to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with Legal
Requirements.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such

39



--------------------------------------------------------------------------------



 



Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender or the Issuing Bank if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or the Issuing Bank is subject to backup withholding
or information reporting requirements.
          Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (i) two duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
     (ii) two duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to

40



--------------------------------------------------------------------------------



 



which the Borrower have paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     Section 2.12 Sharing of Payments, Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolving Advances or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Revolving Advances and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Advances and such other obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Advances and other amounts owing them, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Advances or
participations in Letters of Credit to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.
     Section 2.13 Applicable Lending Offices. Each Lender may book its Revolving
Advances at any Applicable Lending Office selected by such Lender and may change
its Applicable Lending Office from time to time. All terms of this Agreement
shall apply to any such Applicable Lending Office and the Revolving Advances
shall be deemed held by each Lender for the benefit of such Applicable Lending
Office. Each Lender may, by written notice to the Administrative Agent and the
Borrower designate replacement or additional Applicable Lending Offices through
which Revolving Advances will be made by it and for whose account repayments are
to be made.

41



--------------------------------------------------------------------------------



 



     Section 2.14 Letters of Credit.
     (a) Issuance. Subject to the terms of this Agreement, from time-to-time
from the Closing Date until 15 Business Days before the Maturity Date, at the
request of the Borrower, the Issuing Bank shall, on the terms and conditions
hereinafter set forth, issue, increase, or extend the expiration date of Letters
of Credit for the account of the Borrower or for the account of any Subsidiary
of the Borrower (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit) on any Business Day. No
Letter of Credit will be issued, increased, or extended:
     (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $15,000,000 and (B) the lesser of
(1) the aggregate Revolving Commitments minus the aggregate outstanding
principal amount of all Revolving Advances and (2) the Borrowing Base minus the
aggregate outstanding principal amount of all Revolving Advances;
     (ii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after the date of issuance thereof and (B) the Maturity
Date; provided that, any such Letter of Credit with a one-year tenor may
expressly provide that it is renewable at the option of the Issuing Bank for
additional one-year periods (which shall in no event extend beyond the Maturity
Date), provided that such Letter of Credit is cancelable upon at least 30 days’
notice given by the Issuing Bank to the beneficiary of such Letter of Credit;
     (iii) unless such Letter of Credit is in form and substance acceptable to
the Issuing Bank in its reasonable discretion;
     (iv) unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and
     (v) unless such Letter of Credit is governed by any of (A) the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, (B) the Uniform Customs and Practice
for Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 or (C) the International Standby Practices, International
Chamber of Commerce Commission Publication No. 590, or any successor to such
publications. If the terms of any letter of credit application referred to in
the foregoing clause (iv) conflicts with the terms of this Agreement, the terms
of this Agreement shall control.
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit occurring on or after the Closing Date, the Issuing Bank shall be
deemed to have sold to each other Lender and each other Lender shall have been
deemed to have purchased from the Issuing Bank a participation in the related
Letter of Credit Obligations equal to such Lender’s Pro Rata Share at such date.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Pro Rata Share of each payment or
disbursement made by an Issuing Bank pursuant to a Letter of Credit and not
reimbursed by the Borrower (or, if

42



--------------------------------------------------------------------------------



 



applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.14(c). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by fax, to the Administrative Agent and the
Borrower of such demand for payment and whether the Issuing Bank has made or
will make disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such payment or
disbursement. The Administrative Agent shall promptly give each Lender notice
thereof.
     (c) Reimbursement. The Borrower hereby agrees to pay on demand to the
Issuing Bank in respect of each Letter of Credit issued for either of their
account an amount equal to any amount paid by the Issuing Bank under or in
respect of such Letter of Credit. In the event the Issuing Bank makes a payment
pursuant to a request for draw presented under a Letter of Credit and such
payment is not promptly reimbursed by the Borrower on the same Business Day, the
Issuing Bank shall give notice of such failure to pay to the Administrative
Agent and the Lenders, and each Lender shall promptly reimburse the Issuing Bank
for such Lender’s Pro Rata Share of such payment, and such reimbursement shall
be deemed for all purposes of this Agreement to constitute a Borrowing comprised
of Base Rate Advances to the Borrower from such Lender. If such reimbursement is
not made by any Lender to the Issuing Bank on the same day on which the Issuing
Bank shall have made payment on any such draw, such Lender shall pay interest
thereon to the Issuing Bank at a rate per annum equal to a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat such payment under a Letter of Credit not immediately reimbursed
by the Borrower as a Borrowing comprised of Base Rate Advances.
     (d) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents, any Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit Document or any Loan Document;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing or otherwise obligated with the Borrower,
any subsidiary or other Affiliate thereof or any other Person may have at any
time against any

43



--------------------------------------------------------------------------------



 



beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank, any
Lender or any other Person, whether in connection with this Agreement, any other
Loan Document, the transactions contemplated in this Agreement or in any Letter
of Credit Documents or any unrelated transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or other document that complies on its face with the
terms of such Letter of Credit but in fact does not comply with the terms of
such Letter of Credit; or
     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, the Administrative Agent the Lenders or any other Person in the absence of
gross negligence or willful misconduct or any other event, circumstance or
happening whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder;
provided that nothing in this Agreement shall be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
     (e) Prepayments of Letters of Credit. In the event that any Letters of
Credit shall be outstanding or shall be drawn and not reimbursed 30 days prior
to the Maturity Date, the Borrower shall pay to the Administrative Agent an
amount equal to 105% of the Letter of Credit Exposure allocable to such Letters
of Credit to be held in the LC Cash Collateral Account and applied in accordance
with paragraph (g) below.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Bank nor any of
its officers or directors shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; or
     (ii) the validity or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged;
except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to, and shall promptly pay to, the Borrower, to the
extent of any direct, as opposed to

44



--------------------------------------------------------------------------------



 



consequential (claims in respect of which are hereby waived by the Borrower to
the extent permitted by applicable law), damages suffered by the Borrower which
the Borrower prove were caused by the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
strictly comply with the terms of such Letter of Credit. It is understood that
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (A) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (B) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank.
     (g) LC Cash Collateral Account.
     (i) If the Borrower is required to deposit funds in the LC Cash Collateral
Account pursuant to Sections 2.07(c), 2.14(e), 7.02(b) or 7.03(b), then the
Borrower and the Administrative Agent shall establish the LC Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent’s standard form assignment of deposit accounts, that
the Administrative Agent requests in connection therewith to establish the LC
Cash Collateral Account and grant the Administrative Agent an Acceptable
Security Interest in such account and the funds therein. The Borrower hereby
pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the LC Cash Collateral Account, whenever established, all
funds held in the LC Cash Collateral Account from time to time and all proceeds
thereof as security for the payment of the Obligations.
     (ii) Funds held in the LC Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Bank to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the LC Cash Collateral Account
above 105% of the Letter of Credit Exposure during the existence of an Event of
Default the Administrative Agent may (A) hold such surplus funds in the LC Cash
Collateral Account as cash collateral for the Obligations or (B) apply such
surplus funds to any Obligations in any manner directed by the Majority Lenders.
If no Default or Event of Default exists, the Administrative Agent shall release
to the Borrower at the Borrower’s written request any funds held in the LC Cash
Collateral Account above the amounts required by Section 2.14(e) or otherwise.
     (iii) Funds held in the LC Cash Collateral Account shall be invested in
Cash Equivalents maintained with, and under the sole dominion and control of,
the Administrative Agent or in another investment if mutually agreed upon by the
Borrower

45



--------------------------------------------------------------------------------



 



and the Administrative Agent, but the Administrative Agent shall have no other
obligation to make any other investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the LC Cash Collateral Account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property, it
being understood that the Administrative Agent shall not have any responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any such funds.
     (h) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time by giving written notice to the Administrative Agent, the Lenders
and the Borrower, such resignation to be effective upon the appointment of a
successor Issuing Bank, or, if no successor Issuing Bank has been appointed,
60 days after the retiring Issuing Bank gives notice of its intention to resign
or receives notice of its removal. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint, and provided that no Default
or Event of Default exists, with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), a successor Issuing Bank. If no
successor Issuing Bank shall have been so appointed by the Majority Lenders
within such time period, then the Issuing Bank may appoint, and provided that no
Default or Event of Default exists, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed), a successor Issuing
Bank. Subject to the next succeeding sentence, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Sections 2.03(c)(ii) and (iii). The acceptance of any appointment as the Issuing
Bank hereunder by a successor Lender shall be evidenced by an agreement entered
into by such successor, in a form satisfactory to the retiring Issuing Bank and
the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.
     Section 2.15 Mitigation Obligations; Replacement of Lenders
     (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 2.09, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or

46



--------------------------------------------------------------------------------



 



assignment (a) would eliminate or reduce amounts payable pursuant to
Section 2.09 or 2.11, as the case may be, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If the Borrower receives a statement of amounts
due pursuant to Sections 2.09 or 2.11 from a Lender, a Lender defaults in its
obligations to fund a Revolving Advance pursuant to this Agreement, or a Lender
(a “Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to Section 10.01, requires consent of
each Lender affected thereby or a Lender becomes an Affected Lender (any such
Lender, a “Subject Lender”), so long as (i) no Event of Default shall have
occurred and be continuing and the Borrower has obtained a commitment from
another Lender or an Eligible Assignee to purchase at par the Subject Lender’s
Revolving Advances and assume the Subject Lender’s Revolving Commitments and all
other obligations of the Subject Lender hereunder and (ii) such Lender is not an
Issuing Bank with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing Bank
(such as a “back-to-back” letter of credit) are made), the Borrower may require
the Subject Lender to assign all of its Revolving Advances and Revolving
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of Section 10.06; provided that, prior to
or concurrently with such replacement, (a) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including all amounts under Sections 2.09 and/or 2.11 (if applicable)) through
such date of replacement and a release from its obligations under the Loan
Documents, (b) all of the requirements for such assignment contained in
Section 10.06, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment and Acceptance executed by the assignee (Administrative Agent being
hereby authorized to execute any Assignment and Acceptance on behalf of a
Subject Lender relating to the assignment of Revolving Advances and Revolving
Commitments of such Subject Lender) and other supporting documents, have been
fulfilled, and (d) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Initial Conditions Precedent. The obligation of each Lender to
make its initial Revolving Advances as part of the initial Borrowing, or the
Issuing Bank to issue the initial Letters of Credit is subject to the following
conditions precedent:
     (a) Documentation. On or before the day on which the initial Borrowing is
made or the initial Letter of Credit is issued, the Administrative Agent and the
Lenders shall have received the following, each dated on or before such day,
duly executed by all the parties thereto, each in form and substance
satisfactory to the Administrative Agent and the Lenders:
     (i) this Agreement and all attached Exhibits and Schedules;

47



--------------------------------------------------------------------------------



 



     (ii) any Note requested by a Lender pursuant to Section 2.02(g) payable to
the order of such requesting Lender in the amount of its Revolving Commitment;
     (iii) the Security Agreement executed the Borrower and each of its Domestic
Subsidiaries, together with UCC-1 financing statements and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
the Collateral described therein;
     (iv) the Pledge Agreement executed by the Borrower and each of its
Subsidiaries that has a Subsidiary pledging to the Administrative Agent for the
benefit of the Secured Parties all of the Equity Interests of the Domestic
Subsidiaries and sixty-five percent (65%) of the Equity Interests of any Foreign
Subsidiary directly owned by such Loan Party, together with certificates, powers
executed in blank, UCC-1 financing statements and any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Equity Interests;
     (v) an Account Control Agreement among the Borrower, the Administrative
Agent and each institution at which the Borrower or any of its Subsidiaries
maintains a deposit account to the extent required by Section 5.13(b);
     (vi) a certificate dated as of the Closing Date from a Responsible Officer
of the Borrower stating that (A) all representations and warranties of such
Person set forth in this Agreement and in the other Loan Documents to which it
is a party are true and correct in all material respects; (B) no Default has
occurred and is continuing; and (C) the conditions in this Section 3.01 have
been met;
     (vii) copies of the certificate or articles of incorporation or other
equivalent organizational documents, including all amendments thereto, of each
Loan Party, certified as of a recent date by the Secretary of State of the state
of its organization;
     (viii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the organizational documents of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other organizational documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certified copy thereof furnished pursuant to clause (vii) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document, Notices of Borrowing or any other document delivered in
connection herewith on behalf of such Loan Party;

48



--------------------------------------------------------------------------------



 



     (ix) a certificate of another officer of each Loan Party as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (viii) above;
     (x) certificates from the appropriate Governmental Authority certifying as
to the good standing, existence and authority of each of the Loan Parties in all
jurisdictions where required by the Administrative Agent;
     (xi) a favorable opinion dated as of the Closing Date of (A) David
Treadwell, general counsel to the Loan Parties and (B) Bracewell & Giuliani LLP,
New York counsel to the Administrative Agent;
     (xii) a certificate from a Financial Officer of the Borrower dated as of
the Closing Date addressed to the Administrative Agent and each of the Lenders
regarding the matters set forth in Section 4.20;
     (xiii) a certificate from a Financial Officer addressed to the
Administrative Agent and each of the Lenders, which shall be in form and in
substance reasonably satisfactory to the Administrative Agent, certifying that
as of the Closing Date the updated Projections provided to the Administrative
Agent have been prepared on a reasonable basis based upon the assumptions stated
therein and the best information reasonably available to such officer at the
time such Projections were made and shall describe any changes therein and state
that such changes shall not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (it being understood that no
assurance can be given that such Projections will be realized);
     (xiv) a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Administrative Agent
as an additional insured;
     (xv) satisfactory Appraisal Report on a fair market value and an Orderly
Liquidation Value basis of the Complete Rigs dated no earlier than September 1,
2008, in form and substance reasonably satisfactory to the Administrative Agent
and issued by a firm reasonably acceptable to the Administrative Agent, that
affirms that after giving effect to the initial Borrowing on the Closing Date a
Borrowing Base Deficiency will not exist; and
     (xvi) acknowledgment from The Corporation Trust Company as of the Closing
Date with respect to its irrevocable appointment by each Loan Party pursuant to
Section 10.13(b).
     (b) Payment of Fees. On the Closing Date, the Borrower shall have paid the
fees required to be paid to the Administrative Agent, the Arrangers, and the
Lenders on the Closing Date, including, without limitation, the fees set forth
in the Fee Letter and all other costs and expenses which have been invoiced
(which invoice has been delivered to the Borrower at least 24 hours prior to the
Closing Date) and are payable pursuant to Section 10.04.

49



--------------------------------------------------------------------------------



 



     (c) Due Diligence; Corporate Structure. The Administrative Agent and the
Lenders shall have completed a satisfactory due diligence review of the assets,
liabilities, business, operations and condition (financial or otherwise) of the
Borrower and its Subsidiaries, and all legal, financial, accounting,
governmental, tax and regulatory matters, and fiduciary aspects of the proposed
financing and the terms and conditions of all material obligations of the Loan
Parties. The documentation reflecting the ownership, capital, corporate, tax,
organizational and legal structure of the Loan Parties shall be acceptable to
the Administrative Agent.
     (d) Security Documents. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent in its reasonable
discretion necessary to determine that arrangements have been made for the
Administrative Agent for the benefit of Secured Parties to have an Acceptable
Security Interest in the Collateral, including, without limitation, (i) the
delivery to the Administrative Agent of such financing statements under the
Uniform Commercial Code for filing in such jurisdictions as the Administrative
Agent may reasonably require, (ii) lien, tax and judgment searches conducted on
the Loan Parties reflecting no Liens other than Permitted Liens against any of
the Collateral as to which perfection of a Lien is accomplished by the filing of
a financing statement and (iii) lien releases with respect to any Collateral
currently subject to a Lien other than Permitted Liens.
     (e) Financial Statements. The Administrative Agent and the Lenders shall
have received true and correct copies of (i) the Audited Financial Statements,
(ii) the Interim Financial Statements, (iii) the Projections and (iv) such other
financial information as the Administrative Agent may reasonably request.
     (f) Authorizations and Approvals. All Governmental Authorities and Persons
shall have approved or consented to the transactions contemplated hereby,
including, without limitation, those material approvals or consents required in
connection with the continued operation of the Borrower and its Subsidiaries, to
the extent required, and such approvals shall be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened that would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby and thereby.
     (g) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority (other than the Merger Litigation) shall be threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered (i) in connection with this Agreement or
any transaction contemplated hereby or (ii) which, in any case, in the
reasonable judgment of the Administrative Agent, could reasonably be expected to
cause a Material Adverse Effect.
     (h) No Default. No Default shall have occurred and be continuing or would
result from such Advance or from the application of the proceeds therefrom.
     (i) Representations and Warranties. The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct before and after giving effect to the Revolving Advances and to the
application of the proceeds from such Revolving Advances from the date of the
Revolving Advances, as though made on and as of

50



--------------------------------------------------------------------------------



 



such date (it being understood and agreed that any representation or warranty
which by its terms is expressly made as of an earlier date shall be required to
be true and correct only as of such earlier date).
     (j) No Material Adverse Effect. Since December 31, 2007, there has been no
material adverse change in the condition (financial or otherwise), results of
operations, assets, properties, business or prospects of the Borrower and its
Subsidiaries, taken as a whole, other than as set forth in the Confidential
Information Memorandum or the Projections dated as of August 2008.
     (k) Additional Information. The Administrative Agent shall have received
such additional information which the Administrative Agent shall have reasonably
requested, and such information shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
     Section 3.02 Conditions Precedent to Each Advance. The obligation of each
Lender to make a Revolving Advance on the occasion of each Borrowing (including
the initial Borrowing) or Convert to or Continue a Eurodollar Advance and the
obligation of the Issuing Bank to issue, extend or increase Letters of Credit
shall be subject to the further conditions precedent that on the Borrowing Date,
the date of Continuation or Conversion, or issuance, extension or increase date
of such Letters of Credit, the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing or Notice of Conversion or
Continuation (other than a Notice of Conversion from a Eurodollar Advance to a
Base Rate Advance) and the acceptance by the Borrower of the proceeds of such
Revolving Advance or the request for the issuance, extension or increase of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Revolving Advance, the date of such Conversion or
Continuation, or the date of such issuance, extension or increase such
statements are true):
     (a) the representations and warranties contained in Article IV and in each
other Loan Document are correct on and as of the date of such Revolving Advance,
Continuation or Conversion, or the issuance, extension or increase of such
Letter of Credit before and after giving effect to such Revolving Advance and to
the application of the proceeds from such Revolving Advance, such Continuation
or Conversion, or to the issuance, extension or increase of such Letter of
Credit, as applicable, as though made on, and as of such date (it being
understood and agreed that any representation or warranty which by its terms is
expressly made as of an earlier date shall be required to be true and correct
only as of such earlier date);
     (b) no Default or Event of Default has occurred and is continuing or would
result from such Revolving Advance or from the application of the proceeds
therefrom or from such issuance, extension or increase of such Letter of Credit;
     (c) the Borrowing Base Availability is greater than or equal to zero after
giving effect to such Borrowing or the issuance, increase, or extension of such
Letter of Credit; and
     (d) no material adverse change has occurred and is continuing with respect
to the Rigs detailed in the most recently delivered Appraisal Reports pursuant
to Section 5.14 or in the most recent Borrowing Base Report pursuant to
Section 5.06(d).

51



--------------------------------------------------------------------------------



 



     Section 3.03 Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received written notice from such Lender prior to the
Borrowings hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
such Borrowings.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Each Loan Party jointly and severally represents and warrants as follows:
     Section 4.01 Existence. Each of the Company and its Subsidiaries is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation or formation and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification and where a
failure to be qualified would reasonably be expected to have a Material Adverse
Effect.
     Section 4.02 Power and Authority. Each of the Loan Parties has the
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (a) own its assets and carry on its
business, and (b) execute, deliver and perform the Loan Documents to which it is
a party and to perform its obligations thereunder. The execution, delivery, and
performance by each Loan Party of this Agreement and the other Loan Documents to
which it is a party and the consummation of the transactions contemplated hereby
(a) have been duly authorized by all necessary organizational action, (b) do not
and will not (i) contravene the terms of any such Person’s organizational
documents, (ii) violate any Legal Requirement, or (iii) conflict with or result
in any breach or contravention of, or the creation of any Lien under (A) the
provisions of any indenture, instrument or agreement to which such Loan Party is
a party or is subject, or by which it, or its Property is bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject.
     Section 4.03 Authorization and Approvals. No authorization, approval,
consent, exemption, or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required on the part
of any Loan Party in connection with (a) the execution, delivery and performance
by, or enforcement against, any Loan Party of this Agreement and the other Loan
Documents to which it is a party or the transactions contemplated hereby or
thereby, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Loan Documents, or (c) the perfection or maintenance of the Liens created
under the Loan Documents (including the first priority nature thereof) (other
than the filing of UCC-1 Financing Statements), all of which have been duly
obtained, taken, given or made and are in full force and effect, except actions
by, and notices to or filings with, Governmental Authorities (including, without
limitation, the SEC) that may be required in the ordinary course of business
from time to

52



--------------------------------------------------------------------------------



 



time or that may be required to comply with the express requirements of the Loan
Documents (including, without limitation, to release existing Liens on the
Collateral or to comply with requirements to perfect, and/or maintain the
perfection of, Liens created for the benefit of the Secured Parties).
     Section 4.04 Enforceable Obligations. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar law affecting
creditors’ rights generally or general principles of equity.
     Section 4.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.
     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) The Projections have been prepared in good faith by the Borrower, based
on assumptions believed by the Borrower to be reasonable on the date hereof. Any
forward looking statements contained therein are inherently subject to risk and
uncertainties, many of which cannot be predicted with accuracy, and some of
which might not be anticipated. Future events and actual results, financial and
otherwise, could differ materially from those set forth therein or contemplated
by the forward looking statements contained therein.
     (d) Since December 31, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     Section 4.06 True and Complete Disclosure. Each Loan Party has disclosed to
the Administrative Agent and the Lenders all material agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
None of (a) the Confidential Information Memorandum or (b) any other

53



--------------------------------------------------------------------------------



 



information, report, financial statement, exhibit or schedule furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain as of the respective dates
any material misstatement of fact or as of the respective dates, omitted, omits
or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. Any
forward looking statements contained therein are inherently subject to risk and
uncertainties, many of which cannot be predicted with accuracy, and some of
which might not be anticipated. Future events and actual results, financial and
otherwise, could differ materially from those set forth therein or contemplated
by the forward looking statements contained therein.
     Section 4.07 Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of any Responsible Officer of a Loan
Party after due and diligent investigation, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Loan Party or any of their Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement, any other
Loan Document or the Collateral, or any of the transactions contemplated
thereby, or (b) other than the Merger Litigation, either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect. To the knowledge of any Responsible Officer, no
regulatory commission is currently conducting and has conducted within the
five-year period immediately preceding the date hereof, an investigation of the
Borrower or any of its Subsidiaries, other than an investigation conducted by
such regulatory commission in its routine general administrative practice.
     Section 4.08 Compliance with Laws. None of the Loan Parties or any of the
Subsidiaries or any of their respective material properties is in violation of,
nor will the continued operation of their material properties as currently
conducted violate, any Legal Requirement (including any Environmental Law) or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority.
     Section 4.09 No Default. None of the Loan Parties or any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. None of the
Borrower or any of its Subsidiaries is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing Debt, or
any other material agreement or instrument to which it is a party or by which it
or any of its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     Section 4.10 Subsidiaries; Corporate Structure. Schedule 4.10 sets forth as
of the Closing Date a list of all Subsidiaries of the Borrower and, as to each
such Subsidiary, the jurisdiction of formation and the outstanding Equity
Interests therein and the percentage of each class of such Equity Interests
owned by the Borrower and the Subsidiaries. The Equity Interests

54



--------------------------------------------------------------------------------



 



indicated to be owned by the Borrower and the Subsidiaries on Schedule 4.10 are
fully paid and non-assessable and are owned by the persons indicated on such
Schedule, free and clear of all Liens (other than Permitted Liens). As of the
Closing Date, none of the Loan Parties owns any Foreign Subsidiaries other than
Bronco Mexico.
     Section 4.11 Liens; Condition of Properties.
     (a) None of the Property of the Borrower or any of the Guarantors is
subject to any Lien other than Permitted Liens. On the date of this Agreement,
all governmental actions and all other filings, recordings, registrations, third
party consents and other actions which are necessary to create and perfect the
Liens provided for in the Security Documents will have been made, obtained and
taken in all relevant jurisdictions. None of the Borrower or any of the
Guarantors is a party to any indenture, loan or credit or similar agreement,
instrument, or any other material agreement or arrangement (other than this
Agreement and the Security Documents), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to secure the Obligations against their respective assets or Properties.
     (b) Each Loan Party has good record and indefeasible title in fee simple
to, or valid leasehold interests in, all real property necessary or of material
importance in the ordinary conduct of its business, except for such minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. None of the property of Loan Parties is subject to Liens,
other than Permitted Liens.
     (c) Each Loan Party has complied with all obligations under all material
leases to which it is a party and all such leases are in full force and effect.
Each Loan Party enjoys peaceful and undisturbed possession under all such
material leases.
     (d) Neither the business nor the material Properties of any Loan Party has
been affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, in each case where such act or event has had or would
reasonably be expected to result in a Material Adverse Effect.
     Section 4.12 Environmental Condition.
     (a) The Loan Parties (i) have obtained all material Environmental Permits
necessary for the ownership and operation of their respective material
Properties and the conduct of their respective businesses; (ii) to their
knowledge, have been and are in material compliance with all terms and
conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) have not received notice of
any material violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any material Environmental
Claim.
     (b) None of the present or previously owned or operated Properties of the
Loan Parties or of any of their present or former Subsidiaries, wherever
located, (i) has been placed on or, to their knowledge, proposed to be placed on
the National Priorities List or state or local

55



--------------------------------------------------------------------------------



 



analogs, nor has the Borrower or any of its Subsidiaries been otherwise notified
of the designation, listing or identification of any Property of such Loan Party
or any of its present or former Subsidiaries as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity (“Response”) under any Environmental Laws (except as such activities
may be required by permit conditions or could not reasonably be executed to have
a Material Adverse Effect); (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned or operated by the Loan Parties or any of their present or former
Subsidiaries, wherever located; or (iii) to the Loan Parties’ knowledge, has
been the site of any release of Hazardous Material from present or past
operations which has resulted in or could reasonably be expected to result in
the need for Response and none of the Loan Parties or any of their present or
former Subsidiaries has generated or transported or has caused to be generated
or transported Hazardous Materials to any third party site which would
reasonably be expected to result in the need for Response, in each case which
would reasonably be expected to have a Material Adverse Effect.
     (c) Without limiting the foregoing, the known present and future liability,
if any, of the Borrower or any of its Subsidiaries, which could reasonably be
expected to arise under Environmental Laws is not reasonably expected to have a
Material Adverse Effect.
     Section 4.13 Insurance.
     (a) Schedule 4.13 sets forth a true, complete and correct description of
all insurance maintained by the Loan Parties as of the Closing Date. As of such
date, such insurance is in full force and effect and all premiums have been duly
paid.
     (b) The properties of the Loan Parties are (i) insured with financially
sound and reputable insurance companies (A) not Affiliates of any Loan Party and
(B) having a A.M. Best policyholders rating of at least A, (ii) in such amounts
as are, when considered in their entirety, prudent and customary in the
businesses in which it is engaged, with such deductibles and covering such risks
as specified on Schedule 4.13 including as are reasonably required by the
Majority Lenders.
     (c) The Borrower shall cause all such insurance to name the Administrative
Agent, for the ratable benefit of the Lenders, as “loss payee” under its
property loss policies and as “additional insured” on its comprehensive and
general liability policies.
     Section 4.14 Taxes. Each Loan Party has filed all Federal, state and other
tax returns and reports required to be filed, and have paid all Federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary thereof that would, if made, have a Material
Adverse Effect.
     Section 4.15 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under

56



--------------------------------------------------------------------------------



 



Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) (i) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Borrower or any of its ERISA
Affiliates; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     Section 4.16 Security Interests.
     (a) The Pledge Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Pledge Agreement) and, when such Collateral (to the extent such Collateral
constitutes an instrument under the applicable Uniform Commercial Code) is
delivered to such Administrative Agent, such Pledge Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other person.
     (b) The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement) and, when financing statements in appropriate form are filed
in the offices specified on Schedule I to the Security Agreement, such Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the applicable Uniform Commercial Code, in each case
prior and superior in right to any other person, other than Permitted Liens.
     Section 4.17 Bank Accounts. Schedule 4.17 sets forth the account numbers
and locations of all bank accounts of the Loan Parties as of the Closing Date.
     Section 4.18 Labor Relations. There (a) is no unfair labor practice
complaint pending against the Borrower or any of its Subsidiaries or, to the
knowledge of any Responsible Officer of a Loan Party, threatened against any of
them, before the National Labor Relations Board (or any successor United States
federal agency that administers the National Labor Relations Act),

57



--------------------------------------------------------------------------------



 



and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of any Responsible Officer of a Loan Party,
threatened against any of them, (b) are no strikes, lockouts, slowdowns or
stoppage against the Borrower or any Subsidiary pending or, to the knowledge of
any Loan Party, threatened and (c) no union representation petition existing
with respect to the employees of the Borrower or any of its Subsidiaries and no
union organizing activities are taking place, in each case that has had or would
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, provincial, local or foreign law dealing with such matters,
except where such violation, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary, except where the failure to do the
same, either individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect. The consummation of the transactions
contemplated hereby will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
     Section 4.19 Intellectual Property. Each Loan Party owns or is licensed or
otherwise has full legal right to use all of the patents, trademarks, service
marks, trade names, copyrights, franchises, authorizations and other rights that
are reasonably necessary for the operation of its business, without conflict
with the rights of any other Person with respect thereto.
     Section 4.20 Solvency. Immediately following the making of each Revolving
Advance and after giving effect to the application of the proceeds of each
Revolving Advance, (a) the amount of the “present fair saleable value” of the
assets of each Loan Party and its Subsidiaries, taken as a whole, will, as of
the date of such Revolving Advance, exceed the amount that will be required to
pay all “liabilities of such Loan Party and its Subsidiaries, taken as a whole,
contingent or otherwise”, as of such date (as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors) as such debts become absolute and matured, (b) each
such Loan Party and its Subsidiaries, taken as a whole, will not have, as of
such date, an unreasonably small amount of capital with which to conduct their
businesses, taking into account the particular capital requirements of such
Person and its projected capital requirements and availability and (c) each such
Loan Party and its Subsidiaries, taken as a whole, will be able to pay its debts
as they mature, taking into account the timing of and amounts of cash to be
received by such Loan Party and its Subsidiaries, taken as a whole, and the
timing of and amounts of cash to be payable on or in respect of indebtedness of
such Loan Party and its Subsidiaries, taken as a whole. For purposes of this
Section 4.20, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal or equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

58



--------------------------------------------------------------------------------



 



     Section 4.21 Senior Indebtedness. The obligations of the Loan Parties
hereunder constitute senior indebtedness (however denominated) in respect of any
Subordinated Debt of the Borrower and its Subsidiaries.
     Section 4.22 Margin Regulations. None of the Loan Parties is engaged and
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock (within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.
     Section 4.23 Investment Company Act . None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
     Section 4.24 Names and Locations. As of the Closing Date, Schedule 4.24
sets forth (a) all legal names and all other names (including trade names,
fictitious names and business names) under which the Loan Parties currently
conduct business, or has at any time during the past five years conducted
business, (b) the state or other jurisdiction of organization or incorporation
for each Loan Party and sets forth each Loan Party’s organizational
identification number or specifically designates that one does not exist, and
(c) the location of the chief executive offices of the Loan Parties.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as the Revolving Advances or any amount under any Loan Document
shall remain unpaid, any Lender shall have any Revolving Commitment hereunder,
or there shall exist any Letter of Credit Exposure, unless the Majority Lenders
shall otherwise consent in writing, each Loan Party shall:
     Section 5.01 Preservation of Existence, Etc. Except as permitted by Section
6.03, (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Legal Requirements of the jurisdiction of
its formation, (b) take best efforts to obtain, preserve, renew, extend,
maintain and keep in full force and effect all rights, privileges, permits,
licenses, authorizations and franchises necessary in the normal conduct of its
business, and (c) qualify and remain qualified as a foreign entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its Properties, except where the failure to be so
qualified or the failure to be in good standing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.02 Compliance with Laws, Etc. Comply in all material respects
with all Legal Requirements (excluding all Environmental Laws and ERISA which
are addressed

59



--------------------------------------------------------------------------------



 



elsewhere in this Article V) applicable to it or to its business or property,
except in such instances in which such Legal Requirement is being contested in
good faith by appropriate proceedings diligently conducted.
     Section 5.03 Maintenance of Property. (a) Maintain and preserve all
Property material to the conduct of its business and use its commercially
reasonable efforts to keep such Property in good repair, working order and
condition, ordinary wear and tear excepted, (b) from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
     Section 5.04 Maintenance of Insurance.
     (a) Maintain with financially sound and reputable insurance companies not
Affiliates of any Loan Party, insurance with respect to its Properties and
business, to the extent and against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and such other insurance as may be required by law.
     (b) (i) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to a Loan Party under such policies directly to the
Administrative Agent; (ii) deliver original or certified copies of all such
policies to the Administrative Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed upon not less than 30 days’ prior
written notice thereof by the insurer to the Administrative Agent; and
(iii) deliver to the Administrative Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent) together with evidence satisfactory to
the Administrative Agent of payment of the premium therefor.
     Section 5.05 Payment of Taxes, Etc. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities in accordance with
their terms, including (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
Property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the applicable Loan Party, (b) all lawful claims which,
if unpaid, might by law become a Lien upon its Property; and (c) all Debt, as
and when due and payable, unless (i) any subordination provisions contained in
any instrument or agreement evidencing such Debt provide otherwise, (ii) such
Debt is trade payables payable in the ordinary course which are not more than
90 days overdue, and (iii) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Loan Party.

60



--------------------------------------------------------------------------------



 



     Section 5.06 Reporting Requirements. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Lenders:
     (a) Audited Annual Financials. As soon as available and in any event not
later than 90 days after the end of each fiscal year of the Borrower, copies of
the audited consolidated balance sheets of the Borrower and its Subsidiaries as
at the end of such fiscal year, together with the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, and the notes thereto, all in reasonable detail and setting forth
in each case in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject where required only to normal year-end audit
adjustments and the absence of footnotes with respect to any consolidating
statements) and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and shall state that such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its respective Subsidiaries as at the end of such fiscal year
and their consolidated results of operations and cash flows for such fiscal year
in conformity with GAAP; or words substantially similar to the foregoing and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
     (b) Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each of the first three fiscal quarters in each
fiscal year, (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, and setting forth in
comparative form the consolidated figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Financial Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
     (c) Compliance Certificates. Concurrently with the delivery of the
financial statements referred to in Sections 5.06(a) and (b), a duly completed
Compliance Certificate signed by a Financial Officer of the Borrower;
     (d) Borrowing Base Report. As soon as available and in any event not later
than 10 days after the receipt of the most recently delivered Appraisal Reports
pursuant to Section 5.14, a Borrowing Base Report as of the last Business Day of
the preceding calendar month, or as of such more recent date if the Borrower
chooses to make an interim Borrowing Base Report;
     (e) Management Letters. Promptly upon receipt thereof, copies of any
detailed audit reports, final management letters and any final reports as to
material inadequacies in accounting controls (including reports as to the
absence of any such inadequacies) or recommendations

61



--------------------------------------------------------------------------------



 



submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary thereof, or any audit of any
of them;
     (f) Securities Law Filings and other Public Information. Promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or any other
securities Governmental Authority, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
     (g) USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and
     (h) Other Information. Such other information respecting the business,
Properties or Collateral, or the condition or operations, financial or
otherwise, of the Borrower and its Subsidiaries as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.06(a), (b), (g) or (h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website (including, without limitation, the SEC’s website), if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall not have
an obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     Section 5.07 Other Notices. Deliver to the Administrative Agent and each
Lender prompt written notice of the following:
     (a) Defaults. As soon as possible and in any event within five days of a
Responsible Officer obtaining knowledge thereof, the occurrence of any Default
or Event of Default or any other Debt with an outstanding principal balance in
excess of $1,000,000.00 of any Loan Party being declared due and payable before
its expressed maturity, or any holder of such Debt having

62



--------------------------------------------------------------------------------



 



the right to declare such Debt due and payable before its expressed maturity,
because of the occurrence of any default (or any event which, with notice and/or
the lapse of time, shall constitute any default) under such Debt;
     (b) Litigation. The filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower, any Subsidiary or any Affiliate thereof, or any material
development in any such action, suit, proceeding, that, in either case, would
reasonably be expected to result in a Material Adverse Effect; and
     (c) ERISA Events. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties in an aggregate amount exceeding
$1,000,000.00;
     (d) Environmental Notices. A copy of any form of notice, summons, material
correspondence or citation received from any Governmental Authority or any other
Person, concerning (i) material violations or alleged violations of
Environmental Laws, which seeks or threatens to impose liability therefor,
(ii) any material action or omission on the part of the Borrower or any of its
Subsidiaries in connection with liability for Hazardous Material, (iii) any
notice of potential material responsibility or liability under any Environmental
Law, or (iv) concerning the filing of a Lien other than a Permitted Lien upon,
against or in connection with the Borrower or any of its Subsidiaries, or any of
their leased or owned material Property, wherever located;
     (e) Collateral. Furnish to the Administrative Agent:
     (i) written notice of:
     (A) any change of its legal name, corporate structure, jurisdiction of
organization or formation or its organizational identification number or the
creation or acquisition of any Person that will become a Subsidiary of the
Borrower, within 5 Business Days before the occurrence thereof;
     (B) an Asset Disposition within 5 Business Days before the occurrence
thereof;
     (C) an Event of Loss with respect to any portion of Collateral that the
Borrower reasonably believes to have a market value in excess of $2,500,000.00
promptly and in any event within five Business Days after the occurrence
thereof;
     (D) an account in excess of $2,000,000.00 or accounts in excess of
$5,000,000.00 in the aggregate becoming subject to any dispute or claim or other
circumstances known to any Loan Party that may impair the validity or
collectibility of such accounts promptly and in any event within five Business
Days after the occurrence thereof;
     (E) notice of nonrenewal or cancellation received by any Loan Party from
any insurer with respect to any insurance maintained in accordance with

63



--------------------------------------------------------------------------------



 



Section 5.04 promptly and in any event within five Business Days after the
receipt thereof;
     (F) the Borrower or any of its Subsidiaries holding or obtaining any (1)
Chattel Paper, (2) Instrument, or (3) Letter of Credit, each in excess of
$1,000,000.00 individually promptly and in any event within two Business Days
after the receipt thereof;
     (G) Collateral with value in excess of $5,000,000.00 at any time being in
the possession or control of any warehouse or bailee not previously disclosed
promptly and in any event within 10 Business Days before the occurrence thereof;
     (H) Collateral with value in excess of $1,000,000.00 being of a type where
a Lien may be registered, recorded or filed under, or notice thereof given
under, any federal statute or regulation or any material Collateral constitutes
a claim against the United States of America, or any State or municipal
government or any department, instrumentality or agency thereof, the assignment
of which claim is restricted by law promptly and in any event within five
Business Days of the existence thereof; and
     (I) as soon as available and in any event not later than 30 days after the
end of each fiscal month, Rig Utilization for such fiscal month;
     (ii) from time to time upon request (provided, however, that if an Event of
Default has not occurred or is no longer continuing, no more than two times
during any fiscal year), statements and schedules further identifying, updating,
and describing the Collateral and such other information, reports and evidence
concerning the Collateral, as Administrative Agent may reasonably request, all
in reasonable detail;
     (f) Casualties and Takings. Any actual or constructive loss by reason of
fire, explosion, theft or other casualty, of any Property of any Loan Party or
any taking of title to, or the use of, any Property of any Loan Party pursuant
to eminent domain or condemnation proceedings or any settlement or compromise
thereof, in each case, with a value equal to or greater than $1,000,000.00, and
a certificate of a Responsible Officer of the Borrower describing the nature and
status of such occurrence; and
     (g) Material Changes. Any development that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower have taken and propose
to take with respect thereto. Each notice pursuant to Section 5.07(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     Section 5.08 Books and Records; Inspection. (a) Keep proper records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and all Legal Requirements, reflecting all financial
transactions and matters involving the assets and

64



--------------------------------------------------------------------------------



 



business of the Loan Parties and their Subsidiaries; (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
and their Subsidiaries, as the case may be; and (c) from time-to-time during
regular business hours upon reasonable prior notice, permit representatives and
independent contractors of the Administrative Agent and each Lender to (provided
that the Loan Parties shall be responsible for such expenses not more than one
(1) time per year unless an Event of Default has occurred and is continuing, in
which case the Loan Parties shall be responsible for all such expenses), or any
Lender (at such Lender’s expense unless an Event of Default shall have occurred
and be continuing, in which case the Loan Parties shall be responsible for all
such expenses), to (i) visit and inspect any of its Properties, (ii) to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom and (iii) to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
applicable Loan Party or Subsidiary.
     Section 5.09 Agreement to Pledge.
     (a) The Borrower shall, and shall cause each Wholly-Owned Subsidiary that
is a Domestic Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property (other than real property and the Borrower’s
Investment in Challenger) of the Borrower or any Subsidiary now owned or
hereafter acquired.
     (b) The Borrower shall, and shall cause each Domestic Subsidiary to, pledge
the stock or other equity interests of each of its Subsidiaries to the
Administrative Agent, for the benefit of the Secured Parties, together with
favorable opinions of counsel (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to herein), all in form, content and scope reasonably satisfactory to
the Administrative Agent, provided, however, that notwithstanding anything
herein to the contrary, no Loan Party shall be obligated to pledge more than
sixty-five percent (65%) of the Equity Interests of any Foreign Subsidiary
directly owned by such Loan Party.
     Section 5.10 Use of Proceeds. Use the proceeds of the Revolving Advances
and Letters of Credit for general corporate purposes, including working capital
support, issuance of Letters of Credit, Rig refurbishment and Acquisitions.
     Section 5.11 Nature of Business. Maintain and operate such business in
substantially the manner in which it is conducted and operated as of the Closing
Date.
     Section 5.12 Additional Guarantors. Promptly after any Person becomes a
Wholly-Owned Subsidiary that is a Domestic Subsidiary of the Borrower (and in
any event within 30 days), (a) cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of this
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent documents
of the types referred to in clauses Section 3.01(a)(vii), (viii), (ix) and (x)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)),

65



--------------------------------------------------------------------------------



 



all in form, content and scope reasonably satisfactory to the Administrative
Agent and (iii) execute such other Security Documents as the Administrative
Agent or any Lender may reasonably request, in each case to secure the
Obligations and (b) cause the stockholder of such Person to execute a Pledge
Agreement pledging 100% of its interests in the Equity Interest of such Person
to secure the Obligations and such evidence of corporate authority to enter into
and such legal opinions in relation to such Pledge Agreement as the
Administrative Agent may reasonably request, along with share certificates
pledged thereby and appropriately executed stock powers in blank; provided that,
no new Subsidiary that is a controlled foreign corporation under Section 957 of
the Code shall be required to become a Guarantor or enter into any Security
Documents if such guaranty or the entering into of such Security Documents would
reasonably be expected to result in any material incremental income tax
liability and the Borrower or any Subsidiary domiciled in the U.S. that is an
equity holder of a controlled foreign corporation under Section 957 of the Code
shall only be required to pledge 65% of the Equity Interest of such controlled
foreign corporation pursuant to the applicable Pledge Agreement.
     Section 5.13 Additional Collateral Requirements.
     (a) Accounts. At the Borrower’s own expense, use its commercially
reasonable efforts to assure prompt payment of all amounts due or to become due
under accounts subject to reasonable write-offs in the Borrower’s ordinary
course of business;
     (b) Deposit Accounts.
     (i) The Loan Parties will not, and will not permit any Subsidiary to,
directly or indirectly, establish or maintain any deposit accounts with an
account balance greater than $1,000,000.00 individually or $2,500,000.00 in the
aggregate, without prior written notice to the Administrative Agent and unless
the Administrative Agent, such Loan Party or such Subsidiary and the bank at
which the account is to be opened shall have entered into Account Control
Agreements.
     (ii) Upon the occurrence and during the continuance of an Event of Default
and at the direction of the Administrative Agent or the Majority Lenders,
establish lockboxes and blocked accounts (collectively, “Blocked Accounts”) in
the name of the Borrower or any of its Subsidiaries with such banks (“Collecting
Banks”) as are reasonably acceptable to the Administrative Agent (subject to
irrevocable instructions acceptable to Administrative Agent as hereinafter set
forth) or with the Administrative Agent and all invoices evidencing accounts
shall bear a notice that such invoices are payable to such Blocked Accounts and
in which the Borrower or one of its Subsidiaries, as applicable, will
immediately deposit all payments made for inventory or other payments
constituting proceeds of Collateral, in the case of the Borrower and their
Subsidiaries, in the identical form in which such payment was made, whether by
cash or check. The Collecting Banks shall acknowledge and agree, pursuant to an
Account Control Agreement, that all payments made to the Blocked Accounts are
for the benefit of the Administrative Agent and the Secured Parties, and that
the Collecting Banks have no right to setoff against the Blocked Accounts, other
than for customary charges of the Collecting Bank for depositary services. The
Borrower and each Subsidiary shall irrevocably instruct each Collecting Bank to
promptly transfer all payments or deposits

66



--------------------------------------------------------------------------------



 



(with certain exceptions as agreed to by the Administrative Agent) into the
Blocked Accounts into the Administrative Agent’s Account on each Business Day.
If any Loan Party shall receive any monies, checks, notes, drafts or any other
payments relating to and/or proceeds of accounts or other Collateral, such
Person shall hold such instrument or funds in trust for the Administrative
Agent, and, immediately upon receipt thereof, shall remit the same or cause the
same to be remitted, in kind, to the Blocked Accounts or to the Administrative
Agent at its address set forth in Section 10.02 below.
     Section 5.14 Appraisal Reports.
     (a) Before each anniversary date of the Closing Date, the Borrower shall
deliver to the Administrative Agent and the Lenders an Appraisal Report and
certify the Borrowing Base. The cost of each such Appraisal Report shall be paid
by the Borrower.
     (b) Within 30 days of reporting to the Administrative Agent that Rig
Utilization is less than 70% for any three consecutive months, the Borrower
shall deliver to the Administrative Agent and the Lenders an Appraisal Report
(for the avoidance of doubt, only one Appraisal Report will be delivered when
Rig Utilization falls below the threshold described in the preceding sentence
and only one Appraisal Report will be required to be delivered in each
twelve-month period between each anniversary date of the Closing Date). The cost
of each such Appraisal Report shall be paid by the Borrower.
     (c) At any time the Administrative Agent or the Majority Lenders may
request that the Borrower deliver an additional Appraisal Report to the Lenders.
Upon receipt of such request by the Borrower, the Borrower shall initiate such
reports within 10 days of receipt of such request and the Borrower shall deliver
such Appraisal Report to the Administrative Agent and the Lenders within 60 days
after receipt of such request. Unless an Event of Default is in existence at the
time of such request, the Lenders shall pay the costs of such additional
Appraisal Report.
     (d) Upon the acquisition of any Rig or refurbishment of Rigs owned by the
Borrower or any of its Subsidiaries, the Borrower shall deliver to the
Administrative Agent and the Lenders an additional Appraisal Report setting
forth the Orderly Liquidation Value of such Rig dated no more than two months
prior to any requested increase in the Borrowing Base as a result of such
acquisition.
     (e) Each Appraisal Report delivered under this Section 5.14 shall be in
form, scope and substance reasonably satisfactory to the Administrative Agent.
     Section 5.15 Further Assurances in General. Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal
Requirement, or which the Administrative Agent or the Majority Lenders may
reasonably request, all at the expense of the Borrower. The Borrower also agrees
to provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be

67



--------------------------------------------------------------------------------



 



created by the Security Documents. The Borrower agrees not to effect or permit
any change referred to in Section 5.07(e)(i)(A) unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have, and each Loan Party agrees to take all necessary action to ensure that the
Administrative Agent does continue at all times to have, a valid, legal and
perfected security interest in all the Collateral.
ARTICLE VI
NEGATIVE COVENANTS
     So long as the Revolving Advances or any amount under any Loan Document
shall remain unpaid, any Lender shall have any Revolving Commitment, or there
shall exist any Letter of Credit Exposure, unless the Majority Lenders otherwise
consent in writing, no Loan Party shall:
     Section 6.01 Liens, Etc. Create, assume, incur or suffer to exist, any Lien
on or in respect of any of its Property whether now owned or hereafter acquired,
other than the following (“Permitted Liens”):
     (a) Liens pursuant to any Loan Document;
     (b) Excepted Liens;
     (c) Liens existing on the Closing Date and described in Schedule 6.01;
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;
     (d) Liens securing Debt permitted under Section 6.02(e)(i) and purchase
money security interests securing Debt permitted under Section 6.02(e)(ii) in
any fixed or capital assets and improvements thereto or equipment hereafter
acquired (or, in the case of improvements, constructed) by the Borrower or any
of its Subsidiaries; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Debt and the Proceeds
thereof, (ii) the Debt secured thereby does not exceed the lesser of the cost or
fair market value of the property being acquired or financed on the date of
acquisition or financing, and (iii) in the case of purchase money security
interests, such security interests are created within 90 days after such
acquisition (or completion of such improvements);
     (e) Cash deposited in order to secure the Cash-Secured Letters of Credit;
and
     (f) other Liens securing obligations, actual or contingent, in an aggregate
amount not greater than $100,000.00 at any time.
     Section 6.02 Debts, Guaranties and Other Obligations. Create, assume,
suffer to exist or in any manner become or be liable, in respect of any Debt
except:
     (a) Debt under the Loan Documents;

68



--------------------------------------------------------------------------------



 



     (b) Debt existing on the Closing Date and described in Schedule 6.02 and
any refinancings, extensions, renewals or replacements of such Debt to the
extent the principal amount of such Debt is not increased, neither the final
maturity nor the weighted average life to maturity of such Debt is decreased,
such Debt, if subordinated to the obligations of a Loan Party hereunder, remains
so subordinated on terms no less favorable to the Lenders and no more
restrictive on the Loan Parties than the Subordinated Debt being refinanced, and
in an amount not less than the amount outstanding at the time of refinancing;
     (c) Debt of the Borrower to Guarantors, of Guarantors to the Borrower and
to other Guarantors and of Subsidiaries to the Borrower or other Subsidiaries;
provided that (i) such Debt of any Loan Party is subordinated to the Obligations
pursuant to a subordination agreement in form and substance reasonably
acceptable to the Administrative Agent; and (ii) any such loans and advances
made by a Loan Party shall be evidenced by a promissory note pledged to the
Administrative Agent for the ratable benefit of the Secured Parties;
     (d) Guarantees of the Borrower or any Wholly-Owned Subsidiary in respect of
Debt or other obligations otherwise permitted hereunder of the Borrower or any
Wholly-Owned Subsidiary;
     (e) (i) Debt incurred to finance the acquisition, construction or
improvement of any fixed or capital assets and (ii) Debt in respect of Capital
Leases and extensions, renewals and replacements of any such Debt that do not
increase the outstanding principal amount thereof; provided that (A) in the case
of Debt to finance the acquisition, construction or improvements of fixed or
capital assets, such Debt is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Debt permitted by this paragraph shall not exceed
$10,000,000.00 at any time outstanding;
     (f) obligations (contingent or otherwise) of the Borrower or any
Wholly-Owned Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;
     (g) unsecured Debt (other than Subordinated Debt) in an aggregate principal
amount not to exceed $5,000,000.00 at any time outstanding;
     (h) unsecured Subordinated Debt provided that such Subordinated Debt is in
compliance with Section 6.14;
     (i) Debt of a Person existing at the time such Person became a Subsidiary
of the Borrower or Debt that is assumed pursuant to an acquisition of assets
constituting an Acquisition by the acquirer of such assets, but only if such
Debt was not created or incurred in contemplation of such Person becoming a
Subsidiary or such Acquisition and the aggregate outstanding amount of all Debt
existing pursuant to this clause does not exceed $5,000,000.00 at any time, and
any refinancing of such Debt is on terms no less favorable to the Lenders and no
more restrictive to the Loan Parties than the terms of the Debt being
refinanced;

69



--------------------------------------------------------------------------------



 



     (j) Debt representing deferred compensation to employees of Borrower or any
of its Subsidiaries incurred in the ordinary course of business;
     (k) Debt consisting of obligations under deferred compensation or other
similar arrangements incurred by such Person in connection with the
Acquisitions;
     (l) Debt consisting of cash management obligations and other Debt in
respect of netting services, overdraft protections and similar arrangements, in
each case (x) in connection with cash management and deposit accounts and
(y) incurred in the ordinary course of business;
     (m) Debt consisting of the financing of insurance premiums incurred in the
ordinary course of business;
     (n) Debt consisting of reimbursement obligations of the Borrower in
connection with the Cash-Secured Letters of Credit;
     (o) other Debt of the Borrower and its Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed $100,000.00 and
contingent liabilities of Borrower and the other Loan Parties in respect of such
Debt; and
     (p) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (n) above.
     Section 6.03 Merger or Consolidation. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default or Event of Default exists or would result
therefrom:
     (a) (i) any Subsidiary may merge with the Borrower, provided that the
Borrower shall be the continuing or surviving Person, (ii) any Guarantor may
merge with another Person (other than the Borrower), provided that the Guarantor
shall be the continuing or surviving Person or such continuing or surviving
Person if not the Guarantor, shall become a Guarantor in accordance with
Section 5.12; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
     Section 6.04 Asset Sales. Make any Asset Disposition or enter into any
agreement to make any Asset Disposition, except:
     (a) Asset Dispositions of equipment or real property to the extent that
(i) Asset Disposition is in the ordinary course of business and (ii) (x) such
property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

70



--------------------------------------------------------------------------------



 



     (b) Asset Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a Subsidiary in the ordinary course of business; provided that if
the transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor;
     (c) Asset Dispositions by the Borrower and its Subsidiaries to any Person
that is not a Loan Party or a Subsidiary of any Loan Party not otherwise
permitted under this Section 6.04; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (c) in any fiscal year shall not exceed $2,500,000.00
(or the equivalent in any other currency);
     (d) Asset Dispositions permitted by Section 6.03, Investments permitted by
Section 6.05 and Restricted Payments permitted by Section 6.06;
     (e) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the value of such
property;
     (f) transfers of property subject to any condemnation or eminent domain (or
deed in lieu thereof) upon receipt of the Net Proceeds of such event and applied
in accordance with Section 2.07(c)(iii);
     (g) Asset Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Subsidiaries;
     (h) Asset Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
     (i) Asset Dispositions of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the collection or
compromise thereof;
     (j) Asset Dispositions of Cash Equivalent Investments and cash in the
ordinary course of business;
     (k) voluntary terminations of Swap Contracts; and
     (l) any transfer by the Borrower or any of its Subsidiaries to its
customers of drill pipe and associated drilling equipment utilized in connection
with a drilling contract for the employment of a drilling rig in the ordinary
course of business.
     Section 6.05 Investments and Acquisitions. Make any Investments or
Acquisitions except:
     (a) Investments held by any Loan Party in the form of Cash Equivalents;

71



--------------------------------------------------------------------------------



 



     (b) Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.05;
     (c) advances to officers, directors and employees of the Borrower and
Wholly-Owned Subsidiaries in an aggregate amount not to exceed $300,000.00 at
any one time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
     (d) Investments of a Loan Party in another Loan Party;
     (e) Investments of a Loan Party in any Foreign Subsidiary in an aggregate
principal amount not to exceed $2,500,000.00 at any one time outstanding;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (g) Guarantees permitted by Section 6.02;
     (h) Investments in newly-formed Domestic Subsidiaries that become
Guarantors pursuant to Section 5.10;
     (i) Investments under Swap Contracts permitted under Section 6.02(g);
     (j) Acquisitions so long as:
     (i) both before and after giving effect to such acquisition, no Default or
Event of Default exists or will exist or would result therefrom;
     (ii) as soon as available, but not less than five Business Days prior to
such acquisition, the Borrower has provided to the Lenders a copy of the
information provided to the board of directors of the Borrower or other Loan
Party making such acquisition;
     (iii) if such acquisition is an acquisition of the Equity Interests of a
Person, the acquisition is structured so that the acquired Person shall become a
Subsidiary of the Borrower and comply with the provisions of Section 5.12;
provided, however, that such acquisition is not hostile, and if such acquisition
is an acquisition of assets, the acquisition is structured so that the Borrower
or one of its Subsidiaries shall acquire such assets;
     (iv) no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that would
reasonably be expected, as of the date of such acquisition, to result in the
existence or occurrence of a Material Adverse Effect;
     (v) with respect to any Acquisition whereby the total consideration paid in
connection with such acquisition (including any Debt of the acquired entity that
is

72



--------------------------------------------------------------------------------



 



assumed by a Loan Party following such acquisition) exceeds $25,000,000.00, the
Borrower shall certify (and provide the Administrative Agent with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent) to the Administrative Agent and the Lenders that, after giving effect to
completion of such acquisition, Liquidity is not less than $15,000,000.00 on a
pro forma basis which includes all consideration given in connection with such
acquisition, other than Capital Stock of the Borrower delivered to the seller(s)
in such acquisition, as having been paid in cash at the time of making such
acquisition; and
     (vi) such acquisition is of assets to be used in the Borrower’s and their
Subsidiaries’ business or is of Equity Interests of a Person engaged in business
substantially the same as that of the Borrower, in each case compared to the
business of the Borrower as conducted on the date of this Agreement;
     (k) Investments received in connection with the bankruptcy or
reorganization of customers and suppliers, in each case in the ordinary course
of business;
     (l) Investments consisting of (i) any deferred portion of the sales price
or (ii) non-cash consideration, in each case, received by the Borrower or any
Subsidiary in connection with any Asset Disposition permitted under
Section 6.04;
     (m) Restricted Payments permitted pursuant to Section 6.06;
     (n) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;
     (o) advances of payroll payments in the ordinary course of business;
     (p) investments consisting of prepaid expenses and lease, utility, workers’
compensation, performance and other similar deposits made in the ordinary course
of business;
     (q) accounts receivable arising in the ordinary course of business;
     (r) other Investments not exceeding $10,000,000.00 in the aggregate in any
fiscal year of the Borrower;
     (s) Investments in Challenger consisting of (i) the existing 25% ownership
interest and (ii) the contribution of Rigs with an Orderly Liquidation Value not
exceeding $15,000,000 in the aggregate since the date of this Agreement; and
     (t) Investments in Bronco Mexico consisting of the contribution of Rigs 55,
76 and 78.
     Section 6.06 Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
     (a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any of its other Wholly-Owned Subsidiaries; and

73



--------------------------------------------------------------------------------



 



     (b) the Borrower may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests.
The provisions of this Section 6.06 shall not prohibit:
     (i) Any purchase or redemption of Subordinated Debt of any Loan Party made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
common stock or other common equity interests of the Loan Party, other than
common stock or other common equity interests issued or sold to a Subsidiary or
an employee stock ownership plan) to the extent permitted by Section 2.07(c);
and
     (ii) Any purchase or redemption of Subordinated Debt of a Loan Party made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
Indebtedness of the Borrower or a Loan Party which is permitted to be issued
pursuant to the provision of Section 6.02.
     Section 6.07 Change in Nature of Business. Engage in any line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     Section 6.08 Transactions With Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, including, without limitation, any payment by the Borrower
or any of its Wholly-Owned Subsidiaries of any management, consulting or similar
fees to any Affiliate, whether pursuant to a management agreement or otherwise,
other than on fair and reasonable terms substantially as favorable or more
favorable, when taken as a whole, to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, other than
(a) transactions between Loan Parties, (b) otherwise permitted by this
Agreement, and (c) pursuant to arrangements existing on the date hereof and set
forth on Schedule 6.08, and (d) the Management Services Agreement between Bronco
MENA Management LLC and Challenger and the Master Services Agreement between
Bronco MENA Services LLC and Challenger.
     Section 6.09 Agreements Restricting Liens and Distributions. Create or
otherwise cause or suffer to exist any prohibition, encumbrance or restriction
which prohibits or otherwise (a) restricts the ability (i) of any Subsidiary to
make Restricted Payments to any Loan Party or to otherwise transfer property to
any Loan Party, (ii) of any Subsidiary to Guarantee the Debt of any Loan Party,
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Debt permitted under Section 6.02(e) solely to the extent any such
negative pledge relates to the Property financed by or the subject of such Debt;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

74



--------------------------------------------------------------------------------



 



     Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods.
Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP or (b) the fiscal year of the Borrower or any of its
Subsidiaries to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.
     Section 6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or
hold a speculative position in any commodities market or futures market or enter
into any Swap Contract for speculative purposes, (b) be party to or otherwise
enter into any Swap Contract which (i) is entered into for reasons other than as
a part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’
or their Subsidiaries’ operations, (ii) is longer than the Maturity Date, or
(iii) obligates any Loan Party to any margin call requirements not permitted
under this Agreement, or (c) change its Risk Management Policy without the
Administrative Agent’s prior written consent.
     Section 6.12 Operating Leases. Enter into or remain liable upon any
Operating Lease, except for Operating Leases which have Operating Lease
Obligations of not more than $5,000,000.00 at any one time outstanding.
     Section 6.13 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. Enter into or suffer to exist any (a) Sale and Leaseback
Transaction or (b) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for Swap Contracts permitted to
be incurred under the terms of Section 6.02.
     Section 6.14 Subordinated Debt. (a) Make any optional, mandatory or
scheduled payments (each whether by redemption, purchase, retirement,
defeasance, set-off or otherwise in respect of Subordinated Debt) on account of
(i) principal unless the aggregate principal amount of such Subordinated Debt is
being repaid in full with Net Equity Issuance Proceeds or is permitted by
Section 6.06 or (ii) interest in excess of an aggregate amount of $10,000,000.00
during any fiscal year; or (b) permit any waiver, supplement, modification,
amendment, termination or release of any indenture, instrument or agreement
pursuant to which any Subordinated Debt is outstanding if such waiver,
supplement, modification, amendment, termination or release would (i) increase
the maximum principal amount of such Subordinated Debt or the ordinary interest
rate or the default interest rate on such Subordinated Debt; (ii) change the
dates upon which payments of principal or interest are due on such Subordinated
Debt; (iii) change any event of default or add any covenant with respect to such
Subordinated Debt; (iv) change the payment, redemption or prepayment provisions
of such Subordinated Debt; (v) change the subordination provisions thereof; or
(vi) change or amend any other term, if in each case such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Subordinated Debt in a manner adverse to
any Loan Party or any Secured Party.
     Section 6.15 [Reserved].
     Section 6.16 Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge
Coverage Ratio for the four consecutive Fiscal Quarters ending as of March 31,
2009 and

75



--------------------------------------------------------------------------------



 



thereafter to be less than (a) for the four consecutive Fiscal Quarters ending
as of March 31, 2009, 1.05 to 1.00, (b) for the four consecutive Fiscal Quarters
ending as of June 30, 2009, 1.10 to 1.00, and (c) for the four consecutive
Fiscal Quarters ending as of September 30, 2009 and each fiscal quarter ending
thereafter, 1.15 to 1.00.
     Section 6.17 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio
for the four consecutive Fiscal Quarters ending hereafter to be more than 2.00
to 1.00.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:
     (a) Payment. The Borrower shall fail to pay (i) any principal of any
Advance or reimburse any drawing under any Letter of Credit when the same
becomes due and payable, (ii) any interest on the Revolving Advances, any fees,
reimbursements, indemnifications, or other amounts payable in connection with
the Obligations, this Agreement or under any other Loan Document within three
Business Days after the same becomes due and payable or (iii) any mandatory
prepayment required by Section 2.07 within five Business Days after the same
becomes due and payable;
     (b) Representation and Warranties. Any representation or statement made or
deemed to be made by the Borrower or any other Loan Party (or any of their
respective officers) in this Agreement, in any other Loan Document, or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed to be made;
     (c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe
any covenant contained in Sections 5.01(a), 5.07(a) (only with respect to a
Default or an Event of Default hereunder), 5.07(e)(i)(I), 5.11, 5.12, 5.14(a),
(b) and (c) and Article VI of this Agreement or (ii) fail to perform or observe
any other term or covenant set forth in this Agreement or in any other Loan
Document which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days;
     (d) Cross-Default. (i) Any Loan Party shall fail to pay any principal of or
premium or interest on any of its Debt which, individually or in the aggregate,
is outstanding in a principal amount of at least $2,000,000.00 (or the
equivalent in any other currency) individually or when aggregated with all such
Debt of the Person so in default (but excluding Debt evidenced by the Revolving
Advances) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to Debt which is outstanding in a principal amount of at least $2,000,000.00 (or
the equivalent in any other currency) individually or when aggregated with all
such Debt of the Person so in default (but excluding Debt evidenced by the
Revolving Advances), if the effect of such event or condition is to accelerate,
or to permit the acceleration of, the maturity of such Debt;

76



--------------------------------------------------------------------------------



 



     (e) Insolvency. Any Loan Party shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against such Person, either such proceeding shall
remain undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this paragraph (e) or any analogous procedure or
step is taken in any jurisdiction.
     (f) Judgments. Any judgment, decree or order for the payment of money shall
be rendered against any Loan Party in an amount in excess of $3,000,000.00 (or
the equivalent in any other currency) and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 45 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment,
order, award or settlement shall not give rise to an Event of Default under this
subsection (f) if and for so long as (A) the amount of such judgment, order,
award or settlement is covered by a valid and binding policy of insurance
between the defendant and a creditworthy insurer (as determined by the
Administrative Agent in its reasonable business judgment) covering full payment
thereof and (B) such insurer has been notified, and has acknowledged its
responsibility for the claim made for payment, of the amount of such judgment,
order, award or settlement;
     (g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of
$2,000,000.00, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $2,000,000.00; or
     (h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
     (i) Security Documents. The Administrative Agent and the Lenders shall fail
to have an Acceptable Security Interest in any Rig or material portion of the
other Collateral; or
     (j) Change in Control. A Change of Control shall occur.

77



--------------------------------------------------------------------------------



 



     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event:
     (a) the Administrative Agent (i) shall at the request, or may, with the
consent of the Majority Lenders, by notice to the Borrower, declare the
Commitments and the obligation of each Lender and the Issuing Bank to make
extensions of credit hereunder, including making Revolving Advances and issuing
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may, with the consent of the
Majority Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon all such amounts shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the LC Cash Collateral Account an amount of cash in
Dollars equal to 105% of the outstanding Letter of Credit Exposure as security
for the Obligations to the extent the Letter of Credit Obligations are not
otherwise paid at such time; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.
     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur:
     (a) (i) the Commitments and the obligation of each Lender and the Issuing
Bank to make extensions of credit hereunder, including making Revolving Advances
and issuing Letters of Credit, shall terminate, and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall deposit with the Administrative Agent into the LC
Cash Collateral Account an amount of cash in Dollars equal to 105% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid at such time; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this

78



--------------------------------------------------------------------------------



 



Agreement, and any other Loan Document for the ratable benefit of the Lenders by
appropriate proceedings.
     Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Bank and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
     Section 7.05 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank, irrespective of whether or not
such Lender or the Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or property actually received by the
Administrative Agent or the Administrative Agent pursuant to this Agreement or
any other Loan Document, the exercise of any rights or remedies under any
Security Document or any other agreement with any Loan Party which secures any
of the Obligations, shall be applied in the following order:
     (a) First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Collateral, including reasonable compensation
to the Administrative Agent’s agents and counsel, and to the ratable payment of
any other unreimbursed reasonable expenses and indemnities for which the
Administrative Agent or any Secured Party is to be reimbursed pursuant to this
Agreement or any other Loan Document, in each case that are then due and
payable;
     (b) Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent, commitment fees, letter of credit fees, and fronting fees
owing to the Administrative Agent, the Issuing Bank, and the Lenders in respect
of the Revolving Advances and Letters of Credit under this Agreement;

79



--------------------------------------------------------------------------------



 



     (c) Third, to the ratable payment of accrued but unpaid interest on the
Revolving Advances then due and payable under this Agreement;
     (d) Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Revolving Advances and
Letters of Credit and which are owing to the Administrative Agent, the Issuing
Bank and the Lenders;
     (e) Fifth, ratably, according to the unpaid termination amounts thereof, to
the payment of all obligations of the Borrower or its Subsidiaries owing to any
Swap Counterparty under any Swap Contract, if any, then due and payable;
     (f) Sixth, to the ratable payment of any other outstanding Obligations then
due and payable; and
     (g) Seventh, any excess after payment in full of all Obligations shall be
paid to the Borrower or any other Loan Party as appropriate or to such other
Person who may be lawfully entitled to receive such excess.
     Section 7.07 Administrative Agent’s Account. The Borrower and the
Administrative Agent shall establish a Collateral Account and the Borrower shall
execute any documents and agreements, including the Administrative Agent’s
standard form assignment of deposit accounts, that the Administrative Agent
reasonably requests in connection therewith to establish the Collateral Account
and grant the Administrative Agent an Acceptable Security Interest in such
account and the funds therein. The Borrower hereby pledges to the Administrative
Agent and grants the Administrative Agent a security interest in the Collateral
Account, all funds held therein from time to time, and all proceeds thereof as
security for the payment of the Obligations. Funds held in the Collateral
Account shall be held as cash collateral for the Obligations. After the
occurrence and during the continuance of an Event of Default, funds held in the
Collateral Account shall be held as cash collateral for the Obligations and
promptly applied by the Administrative Agent to any outstanding Obligations that
exist or occur. Provided that no Default or Event of Default has occurred and is
continuing, to the extent that any surplus funds are held in the Collateral
Account above the outstanding Revolving Advance, the Administrative Agent may
release to the Borrower at the Borrower’s written request any funds held in the
Collateral Account. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds. Funds held in the Administrative Agent’s
Account shall be invested in Cash Equivalents maintained with, and under the
sole dominion and control of, the Administrative Agent or in another investment
if mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Administrative Agent’s
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being

80



--------------------------------------------------------------------------------



 



understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any such funds.
ARTICLE VIII
THE GUARANTY
     Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and
severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Obligations.
     Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor and shall continue to be effective
with respect to the Obligations arising or created after any attempted
revocation by such Guarantor and shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto no Obligations may be outstanding. The
Borrower and the Lenders may modify, alter, rearrange, extend for any period
and/or renew from time to time, the Obligations, and the Lenders may waive any
Default or Events of Default without notice to any Guarantor and in such event
each Guarantor will remain fully bound hereunder on the Obligations. This
guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of the Obligations is rescinded or must otherwise be
returned by any of the Lenders upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, all as though such payment had not been made. This
guaranty may be enforced by the Administrative Agent and any subsequent holder
of any of the Obligations and shall not be discharged by the assignment or
negotiation of all or part of the Obligations. Each Guarantor hereby expressly
waives presentment, demand, notice of non-payment, protest and notice of protest
and dishonor, notice of Default or Event of Default, and also notice of
acceptance of this guaranty, acceptance on the part of the Lenders being
conclusively presumed by the Lenders’ request for this guaranty and the
Guarantors’ being party to this Agreement.
     Section 8.03 Agent’s Rights. Each Guarantor authorizes the Administrative
Agent, without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its discretion may
determine, and to obtain a guaranty of the Obligations from any one or more
Persons and at any time or times to enforce, waive, rearrange, modify, limit or
release any of such other Persons from their obligations under such guaranties.
     Section 8.04 Guarantor’s Waivers.
     (a) General. Each Guarantor waives any right to require any of the Lenders
to (i) proceed against the Borrower or any other person liable on the
Obligations, (ii) enforce any of their rights against any other guarantor of the
Obligations, (iii) proceed or enforce any of their rights against or exhaust any
security given to secure the Obligations, (iv) have the Borrower

81



--------------------------------------------------------------------------------



 



joined with any Guarantor in any suit arising out of this Article VIII and/or
the Obligations, or (v) pursue any other remedy in the Lenders’ powers
whatsoever. It is agreed between the Guarantors and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for this Guaranty and such
waivers, the Lenders would not extend or continue to extend credit under this
Agreement. The Lenders shall not be required to mitigate damages or take any
action to reduce, collect or enforce the Obligations. Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of the Borrower or any other guarantor of the
Obligations, and shall remain liable hereon regardless of whether the Borrower
or any other guarantor be found not liable thereon for any reason. Whether and
when to exercise any of the remedies of the Lenders under any of the Loan
Documents shall be in the sole and absolute discretion of the Administrative
Agent, and no delay by the Administrative Agent in enforcing any remedy,
including delay in conducting a foreclosure sale, shall be a defense to any
Guarantor’s liability under this Article VIII.
     (b) In addition to the waivers contained in Section 8.04(a) hereof, the
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by any Agent or the Lenders of, this
Guaranty. The Guarantors hereby waive diligence, presentment and demand (whether
for nonpayment or protest or of acceptance, maturity, extension of time, change
in nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in the Borrower’s
financial condition or any other fact which might materially increase the risk
to the Guarantors) with respect to any of the Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of this Article VIII. The Guarantors, jointly and
severally, represent, warrant and agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
of any kind against any Agent, the Lenders, the Borrower or any other Person
that executes a Loan Document. The Guarantors further jointly and severally
agree that their obligations under this Guaranty shall not be subject to any
counterclaims, offsets or defenses of any kind which may arise in the future
against any Agent, the Lenders, the Borrower or any other Person that executes a
Loan Document.
     (c) Subrogation. Until the Obligations have been paid in full, each
Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal, state or other applicable
bankruptcy or insolvency laws) and waives any right to enforce any remedy which
the Lenders now have or may hereafter have against the Borrower, and waives any
benefit or any right to participate in any security now or hereafter held by the
Administrative Agent or any Lender.
     Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that
if the maturity of any of the Obligations is accelerated by bankruptcy or
otherwise, such maturity shall also be deemed accelerated for the purpose of
this Article VIII without demand or notice to any Guarantor. Each Guarantor
will, forthwith upon notice from the Administrative Agent, jointly

82



--------------------------------------------------------------------------------



 



and severally pay to the Administrative Agent the amount due and unpaid by the
Borrower and guaranteed hereby. The failure of the Administrative Agent to give
this notice shall not in any way release any Guarantor hereunder.
     Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of the Borrower’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.
     Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.
     Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:
     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower and any of the Lenders, or any
other Person, pertaining to the Obligations, or the waiver or consent by any
Agent or the Lenders with respect to any of the provisions hereof or thereof, or
any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors against any
Guarantor or Borrower are subordinated to the claims of the Lenders or pursuant
to which the Obligations are subordinated to claims of other creditors;
     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to the Borrower or any
Guarantor or any Person liable on the Obligations;
     (c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any other Guarantor or any other
Person at any time liable for the payment of all or part of the Obligations; or
any dissolution of the Borrower or any other Guarantor, or any sale, lease or
transfer of any or all of the assets of the Borrower or any other Guarantor, or
any changes in the shareholders, partners, or members of the Borrower or any
other Guarantor; or any reorganization of the Borrower or any other Guarantor;

83



--------------------------------------------------------------------------------



 



     (d) Invalidity of Obligations. The invalidity, illegality or
unenforceability of all or any part of the Obligations, or any document or
agreement executed in connection with the Obligations, for any reason
whatsoever, including without limitation the fact that the Obligations, or any
part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Obligations wholly or partially uncollectible from the
Borrower, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;
     (e) Release of Obligors. Any full or partial release of the liability of
the Borrower on the Obligations or any part thereof, of any co-guarantors, or
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than the Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;
     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Obligations;
     (g) Release of Collateral etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Obligations;
     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
     (i) Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that no
Guarantor is entering into this Article VIII in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectibility or value of any
of the collateral for the Obligations;

84



--------------------------------------------------------------------------------



 



     (j) Payments Rescinded. Any payment by the Borrower to the Lenders is held
to constitute a preference under the bankruptcy laws, or for any reason the
Lenders are required to refund such payment or pay such amount to the Borrower
or someone else; or
     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.
     Section 8.09 Subordination of All Guarantor Claims.
     (a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Borrower or any Subsidiary of the Borrower to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Borrower or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of any Guarantor against the Borrower or any
Subsidiary of the Borrower arising as a result of subrogation or otherwise as a
result of such Guarantor’s payment of all or a portion of the Obligations.
     (b) The Borrower and each Guarantor hereby (i) authorizes the
Administrative Agent and the Lenders to demand specific performance of the terms
of this Section 8.09, whether or not the Borrower or any Guarantor shall have
complied with any of the provisions hereof applicable to it, at any time when it
shall have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.
     (c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
     (i) The Lenders shall first be entitled to receive payment in full in cash
of the Obligations before the Borrower or any Guarantor is entitled to receive
any payment on account of the Guarantor Claims.
     (ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Borrower or any
Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or

85



--------------------------------------------------------------------------------



 



distribution directly to the Lenders, to the extent necessary to make payment in
full of all Obligations remaining unpaid after giving effect to any concurrent
payment or distribution or provisions therefor to the Lenders.
     (d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower or any Guarantor with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.
     Section 8.10 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving the Borrower or any Subsidiary of the Borrower, as debtor,
the Lenders shall have the right to prove their claim in any proceeding, so as
to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends
and payments to the Lenders. Should the Administrative Agent or any Lender
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between the Borrower
or any Subsidiary of the Borrower and any Guarantor, shall constitute a credit
upon the Guarantor Claims, then upon payment in full of the Obligations, such
Guarantor shall become subrogated to the rights of the Lenders to the extent
that such payments to the Lenders on the Guarantor Claims have contributed
toward the liquidation of the Obligations, and such subrogation shall be with
respect to that proportion of the Obligations which would have been unpaid if
the Administrative Agent or a Lender had not received dividends or payments upon
the Guarantor Claims.
     Section 8.11 Payments Held in Trust. In the event that notwithstanding
Sections 8.09 and 8.10 above, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, such Guarantor
agrees to hold in trust for the Lenders an amount equal to the amount of all
funds, payments, claims or distributions so received, and agrees that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.
     Section 8.12 Benefit of Guaranty. The provisions of this Article VIII are
for the benefit of the Lenders, their successors, and their permitted
transferees, endorsees and assigns. In the event all or any part of the
Obligations are transferred, endorsed or assigned by the Lenders, as the case
may be, to any Person or Persons in accordance with the terms of this Agreement,
any reference to the “Lenders” herein, as the case may be, shall be deemed to
refer equally to such Person or Persons.
     Section 8.13 Reinstatement. This Article VIII shall remain in full force
and effect and continue to be effective in the event any petition is filed by or
against the Borrower, any Guarantor or any other Loan Party for liquidation or
reorganization, in the event that any of them becomes insolvent or makes an
assignment for the benefit of creditors or in the event a receiver, trustee or
similar Person is appointed for all or any significant part of any of their
assets, and

86



--------------------------------------------------------------------------------



 



shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Lenders, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
     Section 8.14 Liens Subordinate. Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower’s or any Subsidiary of the Borrower’s assets securing payment of the
Obligations, regardless of whether such encumbrances in favor of any Guarantor,
the Administrative Agent or the Lenders presently exist or are hereafter created
or attach.
     Section 8.15 Guarantor’s Enforcement Rights. Without the prior written
consent of the Lenders, until the Obligations have been paid in full, no
Guarantor shall (a) exercise or enforce any creditor’s right it may have against
the Borrower or any Subsidiary of the Borrower, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceeding
(judicial or otherwise, including without limitation the commencement of or
joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any lien, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of the
Borrower or any Subsidiary of the Borrower held by Guarantor.
     Section 8.16 Limitation. It is the intention of the Guarantors and each
Secured Party that the amount of the Obligations guaranteed by each Guarantor
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and similar Legal Requirement applicable to such
Guarantor. Accordingly, notwithstanding anything to the contrary contained in
this Article VIII or in any other agreement or instrument executed in connection
with the payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by a Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.
     Section 8.17 Contribution Rights.
     (a) To the extent that any payment is made under this Guaranty (a
“Guarantor Payment”), by a Guarantor, which Guarantor Payment, taking into
account all other Guarantor Payments then previously or concurrently made by all
other Guarantors, exceeds the amount which such Guarantor would otherwise have
paid if each Guarantor had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s Allocable Amount
(as defined below) (in effect immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of all of the Guarantors in effect
immediately prior to the making of such Guarantor Payment, then, following the
date on which the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations

87



--------------------------------------------------------------------------------



 



hereunder, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each of the other
Guarantors for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
     (b) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
     (c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (d) The rights of the parties under this Section 8.17 shall be exercisable
upon the date the Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder.
     (e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.
     Section 8.18 Release of Guarantors. Upon the sale or disposition of any
Guarantor pursuant to the terms of this Agreement to any Person other than the
Borrower or any other Guarantor, the Administrative Agent shall, at the
Borrower’ expense, execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably require and take any other actions reasonably
required to evidence or effect the release of such Guarantor from this Agreement
and the other Loan Documents.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Fortis to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. Each of the Secured Parties hereby
acknowledges and confirms their agreement that the Administrative Agent is
subject to certain Security Documents as trustee for and on behalf of the
Lenders or the terms of the declaration of trust and other terms and conditions
set forth in the applicable Security Documents.

88



--------------------------------------------------------------------------------



 



     Section 9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01) or (ii) in the absence of its own gross negligence
or willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Guarantor, a Lender or the
Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein,

89



--------------------------------------------------------------------------------



 



other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Revolving Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Advance or the issuance of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     Section 9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
     Section 9.06 Resignation of the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Bank and the Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, and provided that no Default or Event of
Default exists, with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender with an office in New York, or an Affiliate of any such Lender with an
office in New York. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 60 days after
the retiring Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided and consented to by the Borrower (provided that no Default or Event of
Default exists and which consent shall not be unreasonably withheld or delayed)
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Bank
under any of the Loan

90



--------------------------------------------------------------------------------



 



Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
     Section 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders severally agree to indemnify upon demand the
Administrative Agent, the Issuing Bank and each Related Party of any of the
foregoing (to the extent not reimbursed by the Loan Parties), according to their
respective Pro Rata Shares, and hold harmless such Indemnitee from and against
any and all Indemnified Liabilities in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of any Related Party;
provided, however that no Lender shall be liable for the payment to any Related
Party for any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Related Party’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Majority Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent and the Issuing Bank
promptly upon demand for its ratable share of any out-of-pocket expenses
(including all fees, expenses and disbursements of any law firm or other
external counsel and, without duplication, the allocated cost of

91



--------------------------------------------------------------------------------



 



internal legal services and all expenses and disbursements of internal counsel)
incurred by the Administrative Agent or the Issuing Bank in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document, to the extent that the Administrative Agent or the
Issuing Bank is not reimbursed for such by the Loan Parties. The undertaking in
this Section shall survive termination of the Revolving Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.
     Section 9.09 Collateral and Guaranty Matters.
     (a) The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, without the necessity of any notice to or further
consent from the Secured Parties:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Security Document (i) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale, or to be transferred in a transaction, permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Majority Lenders;
     (ii) to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents; and
     (iii) to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements.
     (b) Upon the request of the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.
     (c) Each Loan Party hereby irrevocably appoints the Administrative Agent as
such Loan Party’s attorney-in-fact, with full authority to, after the occurrence
and during the continuance of an Event of Default, act for such Loan Party and
in the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or

92



--------------------------------------------------------------------------------



 



desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the Collateral and
(v) if any Loan Party fails to perform any covenant contained in this Agreement
or the other Security Documents after the expiration of any applicable grace
periods, the Administrative Agent may itself perform, or cause performance of,
such covenant, and such Loan Party shall pay for the expenses of the
Administrative Agent incurred in connection therewith in accordance with
Section 10.04. The power of attorney granted hereby is coupled with an interest
and is irrevocable.
     (d) The powers conferred on the Administrative Agent under this Agreement
and the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Lender shall
have no duty with respect to any Collateral in its possession or control (or in
the possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any Lender shall be liable or responsible for any loss
or damage to any of the Collateral, or for any diminution in the value thereof,
by reason of the act or omission of any warehouseman, carrier, forwarding
agency, consignee, broker or other agent or bailee selected by Borrower or
selected by the Administrative Agent in good faith.
     Section 9.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall:
     (a) waive any condition set forth in Article III without the written
consent of each Lender;
     (b) extend or increase the Revolving Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 7.02) without the written consent
of such Lender;
     (c) postpone any date fixed by this Agreement for any mandatory reduction
of the Revolving Commitments without the written consent of each Lender;

93



--------------------------------------------------------------------------------



 



     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Advance or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the prior written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Majority Lenders shall be necessary to waive any obligation of the
Borrower to pay interest at the Default Rate;
     (f) change Section 2.12 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (g) change any provision of this Section, or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
     (h) change the definition of “Borrowing Base” or the components thereof
without the written consent of each Lender; or
     (i) release any Guarantor from the Guaranty or any of the Collateral
without the written consent of each Lender; provided, however, that any
Guarantor or Collateral may be released if they are sold or transferred as
permitted hereunder;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Revolving Advances are being funded by a SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
     Section 10.02 Notices, Etc.
     (a) General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopier or (subject to
subsection (c) below) electronic mail address as follows:

94



--------------------------------------------------------------------------------



 



     (i) if to the Borrower or any other Loan Party, the Administrative Agent or
the Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Legal Requirements, have
the same force and effect as manually-signed originals and shall be binding on
all Loan Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent in its sole
discretion, provided that the foregoing shall not apply to notices to any Lender
or the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

95



--------------------------------------------------------------------------------



 



     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of a Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agents,
the Issuing Bank, each Lender and their Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Section 10.04 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and their Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the Issuing Bank, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Revolving Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 10.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Commitments and repayment
of all other Obligations.
     Section 10.05 Indemnification. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, and each Related Party

96



--------------------------------------------------------------------------------



 



of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses, or disbursements (including all fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against any Indemnitee in any way relating
to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of this Agreement, any Loan
Document, or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any action taken or omitted
by the Administrative Agent or the Issuing Bank under this Agreement or any
other Loan Document (including the Administrative Agent’s and the Issuing Bank’s
own negligence), (d) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Borrower, any Subsidiary or any other Loan Party, or
(e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
     To the fullest extent permitted by applicable law, no Loan Party shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising (other than through its gross negligence or
wilful misconduct) from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

97



--------------------------------------------------------------------------------



 



     All amounts due under this Section 10.05 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     Section 10.06 Successors and Assigns.
     (a) Generally. The terms and provisions of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) or (i) of this Section, or (iv) to an SPC in accordance with the provisions
of subsection (h) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Revolving Advances owing to it, and participations in Letter of Credit
Obligations) at the time owing to it); provided, however, that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment and the Revolving Advances owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Revolving Commitments and Revolving Advances
of such Lender being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
not be less than $5,000,000.00;
     (ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and
     (iii) each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Administrative Agent a
$4,000 processing and recording fee. Any such assignment need not be ratable as
among the Facilities.
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each

98



--------------------------------------------------------------------------------



 



Assignment and Acceptance, (A) the Eligible Assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (B) such assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of such
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.09, 2.11, 10.04 and 10.05 and is subject to Section 2.09(e) and
Section 2.15. with respect to facts and circumstances occurring prior to the
effective date of such assignment). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent shall maintain at its Applicable
Lending Office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Revolving
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each of the Loan Parties, the Administrative Agent, the
Issuing Bank, and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Advances (including such Lender’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrower agree that each Participant shall be entitled
to the benefits of Sections 2.08, 2.09, 2.11, 10.04 and 10.05 and by becoming a
Participant agrees to be subject to Sections 2.09(e), 2.15 and 10.07 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.

99



--------------------------------------------------------------------------------



 



     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.09 or 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.11 unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.11(e) as
though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if a SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Revolving Advance by a
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of
Revolving Advances to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the
Revolving Advances owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities, provided that unless and until such

100



--------------------------------------------------------------------------------



 



trustee actually becomes a Lender in compliance with the other provisions of
this Section 10.06, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
     Section 10.07 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 10.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 10.09 Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

101



--------------------------------------------------------------------------------



 



     Section 10.10 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 10.11 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Revolving
Advances or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     Section 10.12 Governing Law. This Agreement and each of the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York and the applicable laws of the United States of America.
     Section 10.13 Submission to Jurisdiction.
     (a) Any legal action or proceeding with respect to this Agreement or any
other Loan Document may be brought in the courts of the state of New York
sitting in New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, the Borrower, the
Administrative Agent and each Lender consents, for itself and in respect of its
Property, to the non-exclusive jurisdiction of those courts. The Borrower, the
Administrative Agent and each Lender irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of any Loan Document or other
document related thereto. The Borrower, the Administrative Agent and each Lender
waives personal service of any summons, complaint or other process, which may be
made by any other means permitted by the law of such state.
     (b) Each Loan Party has irrevocably appointed The Corporation Trust Company
(the “Process Agent”), with an office on the date hereof at 111 Eighth Ave., New
York, New York, 10011, as its agent to receive on its behalf and on behalf of
its property service of copies of any summons or complaint or any other process
which may be served in any action. Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the

102



--------------------------------------------------------------------------------



 



Process Agent at the Process Agent’s above address, and each Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at the address
specified for it on the signature pages of this Agreement.
     (c) Nothing in this Section 10.13 shall affect the right of any the
Administrative Agent or any other Lender to serve legal process in any other
manner permitted by law or affect the right of the Administrative Agent or any
Lender to bring any action or proceeding against any Loan Party (as the Borrower
or as a Guarantor) in the courts of any other jurisdiction.
     Section 10.14 Waiver of Jury. Each party to this Agreement hereby expressly
and irrevocably waives any right to trial by jury of any claim, demand, action
or cause of action arising under any Loan Document or in any way connected with
or related or incidental to the dealings of the parties hereto or any of them
with respect to any Loan Document, or the transactions related thereto, in each
case whether now existing or hereafter arising, and whether founded in contract
or tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this Agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
     Section 10.15 Entire agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

103



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWER:


BRONCO DRILLING COMPANY, INC.
      By:   /s/ ZACHARY M. GRAVES           Zachary M. Graves          Chief
Financial Officer, Secretary and
Treasurer        GUARANTORS:


BRONCO EXPLORATION AND PRODUCTION LLC
      By:   /s/ ZACHARY M. GRAVES           Zachary M. Graves          Manager 
   

BRONCO MENA INVESTMENTS LLC
BRONCO MENA SERVICES LLC
BRONCO MENA MANAGEMENT LLC
HAYS TRUCKING, INC.
MID-STATES OILFIELD MACHINE, LLC
SADDLEBACK DRILLING, LLC
SADLEBACK PROPERTIES, LLC
WRANGLER EQUIPMENT, LLC

                  By:   /s/ ZACHARY M. GRAVES           Zachary M. Graves       
  Chief Financial Officer        ELK HILL DRILLING, INC.
      By:   /s/ ZACHARY M. GRAVES           Zachary M. Graves         
Secretary     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



             
 
                EAGLE WELL SERVICE, INC.    
 
           
 
  By:
Name:   /s/ KIM SNELL
 
Kim Snell    
 
  Title:   President    

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


FORTIS BANK SA/NV, NEW YORK BRANCH,
as Administrative Agent
      By:   /s/ JOHN G. SULLIVAN           John G. Sullivan          Managing
Director              By:   /s/ SVEIN ENGH           Svein Engh         
Managing Director        LENDERS:


FORTIS BANK SA/NV, NEW YORK BRANCH
      By:   /s/ JOHN G. SULLIVAN           John G. Sullivan          Managing
Director              By:   /s/ SVEIN ENGH           Svein Engh         
Managing Director     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ DAVID SLYE           David Slye          Senior Vice President 
   

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ BARBARA J. COFFIN           Barbara J. Coffin          Assistant
Vice President     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES CORPORATION
      By:   /s/ ROGER SCOTT FREISTAT           Roger Scott Freistat         
Credit Manager     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
      By:   /s/ HEIDI L. S. CLEVENGER           Heidi L. S. Clevenger         
Vice President     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            LEGACY BANK
      By:   /s/ BARRY BURGET           Barry Burget          Senior Vice
President     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ CARLOS QUINTEROS           Carlos Quinteros          Director   
          By:   /s/ LOUIS P. LAVILLE, III           Louis P. Laville, III       
  Managing Director     

Signature Page to Credit Agreement
Bronco Drilling Company, Inc.

 